 MISSISSIPPISTEEL CORP.647MississippiSteelCorporationandUnited SteelWorkers of America,AFL-CIO. Cases 15-CA-2772 and 15-CA-2858February 5,1968DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn April 27, 1967, Trial Examiner Benjamin B.Lipton issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbe dismissed. Thereafter, the Respondent filed ex-ceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the followingmodifications:Although we agree with the Trial Examiner thatthe unit employees should be made whole for theloss they suffered as a result of the discriminatorywithholding of the 1965 Christmas bonus, we are ofthe opinion that the record does not provide suffi-cient evidence to support the Trial Examiner's con-clusion as to the formula to be used in computinghow much each of the employees would receive.The only evidence before the Examiner was to theeffect that the bonus had been paid every year for7 or more years, with minor variations in theamounts received each year. In these circum-stances, we are of the opinion that the determina-tion of the amounts due each employee could bebest determined in the compliance stage of theseproceedings, taking into consideration all pertinentfinancial records of the Respondent which wouldtend to bear on the amount of money that wouldhave been made available for the bonus but for theemployees' union activities.'Accordingly,TheRemedy section of the Trial-Examiner's Decisionis hereby modified by deleting that portion relatingto the use of the years 1962 through 1964 as a guidetoward determining the amount of bonus to whicheach employee in the unit would be entitled.2 We169 NLRB No. 96are also of the opinion that it is not necessary topass on the finding that Respondent, in violation ofSection 8(a)(1) and (5), unilaterally paid Bishop, astrike replacement, a higher sum of money than thestriking technicians who performed similar work,prior to the strike.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent, Mis-sissippi Steel Corporation, Jackson, Mississippi, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order, as herein modified:1.Delete paragraph 1(h) of the RecommendedOrder, reletter the following paragraphs ac-cordingly, and delete the corresponding paragraphin Appendix B, which reads as follows:WE WILL NOT state or imply to our em-ployees that striker replacements, or any otheremployees, were or would be paid, higherwages because they are nonunion.2.Delete the names of Dave Anderson, JamesFisher,Roy Pendegrass, and James Spann, Jr.,from Appendix A.iAmerican Fire Apparatus Company,160 NLRB 1318, enfd 380 F.2d1005 (C.A. 8).2The Trial Examiner erroneously ordered Respondent to offer rein-statement to Dave Anderson, James Fisher, and Roy Pendegrass, threeemployees who had resigned after having been reinstated shortly after theend of the strike, and James Spann, Jr., who resigned during the strike andwho had apparently been rehired after the strike ended. As these em-ployees are not entitled to an order of reinstatement, we shall modify theOrder by deleting their names from Appendix A. In addition, although theTrial Examiner also found that the disposition of certain issues involvingseveral strikers (Trial Examiner's Decision, fn. 87) should be left to thecompliance stage of these proceedings, we would note that as of the timeof the hearing the record does not show that these employees have yetabandoned the strike and that, therefore, absent other considerations, theyremain unfair labor practice strikers entitled to reinstatement upon properapplications. As to the Trial Examiner's finding that the solicitation of in-dividual strikers to abandon the strike was violative of the Act, we notethat the strikers were unfair labor practice strikers and that, in any event,the solicitations were accompanied by unlawful threats and promises ofbenefits.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN B. LIPTON, Trial Examiner: Upon a com-plaint by the General Counsel of the National LaborRelations Board,' a hearing in this proceeding was heldDecember 12 through 16, 1966, in Jackson, Mississippi.1The original charges by the Union were filed and served in Case15-CA-2772 on orabout January 21, 1966, and in Case15-CA-2858 onor about June 8, 1966. Amended charges in both cases were filed onFebruary 17 and September 29, respectively The consolidated complaintwas issued on October 14, 1966 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe issues litigated involve allegations against Respond-ent of various independent violations of Section 8(a)(l),(3),and (5) of the National Labor Relations Act, asamended. Respondent generally denies the commissionof any of the alleged unfair labor practices. At the hear-ing, all parties were represented and were afforded fullopportunity to present relevant evidence, to examine andcross-examinewitnesses, and to argue orally on therecord. Comprehensive briefs filed by Respondent andGeneral Counsel have been given close and careful con-sideration.Upon the entire record2 in the cases, and from my ob-servation of the demeanor of the witnesses on the stand,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMississippiSteelCorporation,herein called theRespondent, operates a plant at Flowood, Mississippi,where it is engaged in the manufacture of steel products.During the year preceding issuance of the complaint,Respondent had a direct inflow in interstate commerce ofraw materials and supplies valued in excess of $50,000and a direct outflow in interstate commerce of manufac-tured products valued in excess of $50,000. Respondentadmits, and I find, that it is engaged in commerce withinthe meaning of the Act.U.THE LABOR ORGANIZATION INVOLVEDI JnitedSteelWorkers of America. AFL-CIO,hereincalled the Union or the Charging Party,is a labor or-ganizationwithinthe meaningof the Act.III.THE UNFAIR LABOR PRACTICESA. Introductory Facts and IssuesOn December 9, 1965, a Board election was con-ducted, and on December 17, 1965, the Union was cer-tified as exclusive bargaining representative in a produc-tionand maintenanceunit of about 160 eligible em-ployees.Beginningon February 17, 1966,3 the partiesmet in 10 appointed bargainingsessions,culminating onOctober 20 ,4 at which time no agreement had beenreached on any of themajorsubjects except grievanceprocedure. On the night of March 22, after the bargainingsession that day, a spontaneous work stoppage occurredat the plant. The next morning, at 9:30, the Union advisedRespondent that the stoppage was unauthorized and theemployees would be instructed to return to work, whichresult was accomplished after a union meeting convenedthat afternoon.However, according to testimony ofRespondent's attorney, Leslie L.Inman,he informed theUnion that since the strike, Respondent had committeditself to the purchase of finished products which wouldlast a month or two, and that many of the employeeswould not be taken backuntilthe purchased steel wasused up or the inventory was low enough. As a con-2Withoutopposition,Respondent'smotion is granted to correct thetranscript in minor respects,themotion itself appearing in the formalpublic files.3All dates are 1966 wherenot otherwise indicated.4AlthoughRespondent stated the position at the hearing and in its briefsequence, not all the employees engaged in the stoppagewere then restored to their jobs. Concerning this briefstoppage, no specific contentions are made on either side,except as it relates to the broad issue of bad-faith bargain-ing in the course of negotiations.Thereafter, from April 23 to August 8, an authorizedstrike of employees took place at Respondent's plant.During this period, new employees were hired and certainof the 'strikers returned to work. On August 7, at a unionmeeting, the strike was called off, and the strikers wereinstructed to report back to work the following morning.By letter from the Union dated August 6, Respondentwas advised in substance that the strike was terminated,that the striking employees immediately available weretold to report to work on August 8, and that their returnto work was "not conditioned on any terms of agreementwith the Union." Detailed testimony was adduced con-cerning the applications of strikers for reinstatement andthe status of their jobs at the end of the strike. Virtuallyallwho applied were told initially that no vacancies wereavailable, and they were not reemployed; at later dates,certain of these strikers were reinstated.General Counsel contends that the strike was causedand prolonged by Respondent's unfair labor practices,and that Respondent was therefore required to reinstatethe strikers, upon their unconditional application, to theirformer or substantially equivalent jobs, discharging theirreplacements, if necessary.On the theory that theUnion's August 6 letter to Respondent constituted ablanket reinstatement application or, alternatively, thatindividual applications were properly made, the GeneralCounsel alleges a discriminatory failure to reinstate 90 ofthe strikers,5 in violation of Section 8(a)(3) and (5).Respondent's position is that the strike was called andcontinued for purely economic reasons, and that thestrikerswho made proper application were entitled totheir same or similar jobs only insofar as such jobs wereavailable after the strike.Other essential issues alleged and litigated are as fol-lows: Under Section 8(a)(3) and (5) - unilateral action infailing to pay Christmas bonus in 1965; unilateral changein method of paycheck distribution; unilateral change inmethod of scheduling overtime work; and unilateral wageraise of lab technicians. Under Section 8(a)(1) and (5) -,preelection threats of eliminating the Christmas bonus ifthe Union won; soliciting strikers to return to work, usingreprisal threats and offers of benefits; ordering picketingemployees to get off property with threats of arrest;threats of plant closure; engaging in surveillance of em-ployees' union activities at meeting place; refusing tosupply the Union with data ofnames,job titles, and payrates of employees working during the strike, and datarelating to pensions and profit sharing. Under Section8(a)(5) generally - bad-faith bargaining, e.g., by delayingtactics and unavailability of attorney for negotiations;failing to make proposals or counterproposals on majorissues, including certain existing benefits; unilaterallyraisingwages; and offering to pay previously discon-tinued 1965 Christmas bonus contingent on Uniondropping charges before Board.dated February 19, 1967, that negotiations have not been broken off, itdoes not appear that any further bargaining has taken place since October20.5Named in Schedule A of the complaint, as amended at the hearing,and listed in Appendix C attached hereto. MISSISSIPPISTEELCORP.649B.Unilateral Discontinuance of 1965 Christmas BonusA major source of controversy in the case concernsRespondent's decision, shortly after the Union's certifi-cation in 1965, not to pay the "gift" or bonus which hadbeen given the employees at Christmas for each of theprior 7 years. The Union was not notified or consultedwith respect to the nonpayment.6As already indicated, the General Counsel alleges thatRespondent acted unilaterally, in derogation of theUnion, by changing a term and condition of employment,and that it unlawfully discriminated against the em-ployees. At the hearing and in its brief, Respondent as-serts that the annual Christmas payments to the em-ployees lacked any formula, pattern, or relation to theirwages, that it was purely discretionary with Respondent,and that it constituted a gift or gratuity not subject to bar-gaining.Further, Respondent appears to argue that, inany event, it fulfilled its obligation by offering during thecontract negotiations to bargain concerning the omitted1965 "gift," and such offer was refused by the Union.Abundant authority in Board and courtcasesprovidesclearguidance on the instant subject of Christmasbonuses. The oft-quotedlanguage in anearly Second Cir-cuit opinion well defines the applicable tests:It ... merely begs the question to call them "gifts"and to argue, however persuasively, that giftsper seare not a required subject for collective bargaining.But if these gifts were so tied to the remunerationwhich employees received for their work that theywere in fact a part of it, they were in reality wages,and so within the statute.... Where, as here, the so-called gifts had been made over a substantial periodof time and in amount had been based on respectivewages earned by the recipients, the Board was freeto treat them as bonuses, not economically differentfrom other special kinds of remuneration like pen-sions, retirementplansor group insurance, to namebut a few, which had been held within the scope ofthe statutory bargaining requirement.7If such payments are truly gifts and not compensation toemployees for their work, the employer is free of the bar-gaining obligationin makingor omitting such an award."The question is one of fact, determined by all relevantconsiderations, including length of time and regularity ofpayments in past; relation of amounts paid to position,wage rate, seniority, or work performance of recipient;and whether employees were led reasonably to rely onpayment as an incentive or compensation for their work.Where the employer seeks toeliminatean existing condi-tion of employment, in the form of a Christmas bonus, heis under a statutory duty to notify theunionand provideitwith an opportunity to negotiate on the proposedchange.9 The bargaining obligation is thus imposed, andfor obvious reasons, before any action is taken to imple-ment the change. And, as repeatedly held in thecases, anunlawful failure to bargain occursat the timethat a com-pensatory bonus is unilaterally discontinued by the em-ployer. "After the fact," the violation cannot be cured bythe employer's indicated willingness to bargain on thesubject.10Evidence concerning the omitted 1965 Christmasbonus was adduced for the General Counsel in thetestimony of certain employees. William E. Chunn wasgiven a bonus before Christmas of $25 after 3-1/2 monthsof employment in 1959, and for each year thereafter, ex-cluding 1965, he received such bonus in amountsrangingto $152 and $166. In 1966, his normal take-home pay was$72, and his hourly rate was $2.10. Sam O. States, Jr.,and Jimmy C. Payne received Christmas bonuses everyyear from 1958 to 1964. At the beginning, the bonuscamein the form of a separate check, but later it wasadded to the regular payroll check. A card with a Christ-mas greeting which accompanied the bonus check stated:"This Gift is Evidence of our Appreciation of a Job welldoneduring the past Year."The foregoing evidence, I find, is sufficientprima facieto establish,inter alia,onthe bases of length of time,regularity,manner,and purpose of payment in relation towork performed - that the Christmas bonus was part ofthe compensatorywagestructure of the employees and aterm or condition of employment, as distinguished froma pure gift or gratuity.The burden of going forward with the evidence forRespondent was assumed entirely by Respondent's attor-ney, Inman,on the witness stand. He commenced to tes-tifymaterially as follows: After the Board election, hediscussed the bonus question with W. A. Caldwell, Jr.,and in part with W. A. Caldwell, Sr., respectively, thepresident and the chairman of the board of Respondent.Caldwell, Jr., wanted to know, before a bonus decisionwas made, whether it was necessary to negotiate with theUnion on the matter. Inman indicated the legal problemsinvolved and asked Caldwell, Jr., to get him more infor-mation as to whether or not Respondent had "such a firmor fixed pattern" that Respondent could give the "gift" aspart of its regular wage program without having tonegotiate with the Union. Caldwell, Jr., later advised himthat, after reviewing the amounts of the gift and groundson which it was given in the past, he found "variations init"and was uncertain they had enough information.Inmansaid that he thought he should come to the plantwith the accountant and look at the figures and records;he did not think it was satisfactory for Caldwell, Jr., to tellhim Respondent had a practice that was'consistent.Inmanthen studied the company records -for 2 or 3hours. Thereafter, he hada meetingwith Caldwell, Jr., at-tended in part by Caldwell, Sr. He testified that "themethod" was for the executive board to select a grossfigure each year and then to permit Caldwell, Jr., "to dis-tribute that bonus in themannerin which he thought wasmost appropriate." He told the Caldwells that his "ex-aminationof the records of the past gifts indicated thatthe gross amounts varied from year to year irrespectiveor without relationship to the number of employees or ac-crual of length of service of the employees as a group, or6General facts whichare undisputed.7N L R.B. v. Niles-Bement-Pond Company,199 F 2d 713, 714 (C.A.2).To the same effect:N.L.R B. v. Exchange Parts Co,339 F.2d 829(C.A. 5),General Telephone Co. of Florida v N.L R B,337 F 2d 452(C.A.5);N.LR.B. v.Electric SteamRadiator Corporation,321 F.2d 733(C.A.6); Singer Manufacturing Company v. N L.R.B.,119 F.2d 131,cert. denied 313 U.S. 595;N L R.B v. CrosbyChemicals, Inc, 274 F.2d72 (C.A.5), Citizens Hotel Co., d/bla Hotel Texas,138 NLRB 706, enfdin pertinentpart 326 F 2d 501 (C A.5); Stark Ceramics, Inc,155 NLRB1258;New Orleans Board of Trade, Ltd,152 NLRB 1258,The Amer-ican LubricantsCompany,136 NLRB 9368N.L R.B. v. Wonder State Manufacturing Company,344 F.2d 210(C.A 8).1N.L.R.B. v. BenneKatz,369 U.S 736,May Department Stores v.N.L.R.B.,326 U S. 376.10Stark Ceramics, Inc.,155 NLRB 1258, 1265 650DECISIONSOF NATIONALLABOR RELATIONS BOARDthings like that. As a consequence of this and other fac-tors, there was absolutely no pattern to it. It was true thatsome employees got approximately the same amount inmore than 1 year ... but no formula applied to it....The following colloquy then took place on the record:TRIAL EXAMINER: You are notusingthis as fact?This is just advice? I don't know how pertinent thiscould be ... what your advice is and what your con-ception is. As to the facts, of course, they will notestablish the facts. You would have to take themfrom the records, as you know.As to his advice, whether it was correct or erroneousin law, it's notgoingto matter. If you want to indicatethat he advised the client and that the client couldwithhold or give away [the bonus], whichever it is,why do we need the lengthy discussion and what theadvice to the client is? Are yougoingto introduceanything through Mr.Inman?MR. STOUT (examiningcounsel for Respondent): Inother words, you are talking about in the way offigures and records?TRIAL EXAMINER: Yes.MR. STOUT: Not through Mr. Inman, no.Continuing his testimony, Inman advised the Cald-wells, and it was agreed, that they could not go throughwith the Christmas "gift" because "it was a subject ofnegotiations." He told them the Union would approachthe Company very promptly about the excluded bonusand that it would be "part and parcel of it and a large fac-tor, perhaps, in the monetary package." Before negotia-tions began, Caldwell, Jr., instructed him that he "did notwant to convert the Christmas gift into a fixed obligationunder the contract," though he had no intention of discon-tinuing it, and "that he wanted to preserve it as a gift. Butthatwas subject to revision if the strategies andeconomics of the negotiations should dictate."Respondent's official records are, of course, the mostdirect and best evidence as to the essential facts in deter-mining whether the annual Christmas payments were inthe nature of compensatory wages, or were merely agratuity, as Respondent is contending. For Inman (whowas an actively participating counsel in the trial and in thebrief, and Respondent's principal negotiator in the con-tract bargaining), it was a gross exploitation of improperhearsay to attempt to introduce through his testimony thefindings and fact conclusions which he purportedly ob-tained fromexaminingthe company records. It wouldhave entirely sufficed, for purposes of the allegation ofdiscriminatorymotivation, for Inman or either of theCaldwells" to indicate, as was in any case apparent, thatRespondent received or acted on legal advice.Inmancontinued to testify, mainly in cross-examina-tion, as to additional bonus facts. Each year the executiveboard ("it could have been the Board of Directors")looked into the figures that had been used in all previousyears and then selected a gross amount of bonus applica-ble to all personnel, on up to the chairman of the board,and it was up to Caldwell, Jr., to decide on the distribu-tion. The gross amount varied from year to year; in 1964,itwas substantially less than in previous years. He "ex-amined the figures of a substantial number of individualemployees on a year-to-year basis and determined that" Caldwell, Jr., was not called to testify, and Caldwell, Sr., was notquestioned on the bonus subject.there was simply no way that we could prove that we hadany fixed formula." Caldwell, Jr., told him in advance thathe considered the "length of service, wage level, job level,performance, and those sort of things." Inman studied therecords along theselinesto see if there was any con-sistency; he found that "people of the same service andthe same rate got the same amount of money that year.This usually varied, however, even if you applied a for-mula to those people." The "exact procedure" followedby Caldwell, Jr., was to go down the payroll list and de-cide for himself what each employee was going to get.One year Caldwell, Jr., gave a relatively new employee$75, while most new employees got $25. There werevariations on whether the individual or department haddone a particularly good job. (Inman said he testified fromwhat he deduced from his investigation of the records andlater discussed with Caldwell, Jr.) The bonuses rangedfrom relatively small figures to $175, and maybe a littlemore. Q. "Pretty close to what an employee would makeevery 2 weeks, would you say?" A. "It depends on theemployee, of course." Higher rated people got a higherbonus than lower rated people, but it was not necessarilyin direct proportion, and length of service did play a part.When questioned as to specific bonus data, Inman'sreplies became vague and evasive. Asked, for example,whether the executive board gave Caldwell, Jr., a figurefor 1965, Inman's eventual response was, "He did not tellme ... but I don't believe they had." He (Inman) is "nottheirGeneral Counsel,"-does not think the executiveboard action is a matter of record, and does not know ifthere are minutes of the board meetings. In going over thecompany records regarding the bonus, he made some cal-culations and notations, but he assumes that he destroyedthem.Q. (By Trial Examiner) Did you have any writtendata on which to base a decision or offer on the sub-ject [of bonuses]?A.Well, I knew what the gross figures would be.Q.What were the gross figures?A.Well, I don't remember them right now. Icould get them for you,but I don't remember them.My recollection is that the annual figure was plus orminus $20,000 or something like that. I may be offbase, but I think somewhere in that vicinity.At the outset of Inman's hearsay testimony concerningthe bonus data in the company records, the Trial Ex-aminer questioned Respondent'sexaminingcounselwhether such records were going to be produced and wastold-"Not through Mr. Inman, no." An implication wasthat the records, or pertinent extracts, would be in-troduced before hearing concluded. In off-the-recorddiscussions, the Trial Examiner indicated his desire forsuch official data, to be submitted preferably in the formof a stipulation.No disagreement or objection wasvoiced. However, by the close of the hearing (on Decem-ber 16), the documentary material had not been producednor any position expressed of an unwillingness to do so.At theconclusion, the following statement was made onthe record:TRIAL EXAMINER: The parties have also discussedoff-the-record the submission after the hearing ad-journs today of certain data with respect to companyrecords in connection with the payment of the gift orbonus in prior years and will attempt to reach a stipu-lation and to send it to the Trial Examiner when suchinformation is collected and agreed upon, and therecord will receive such information upon the stipu- MISSISSIPPISTEEL CORP.lation of the parties and will be admitted as Trial Ex-aminer's Exhibit 2.On March 10, 1967, not having received any communi-cation on the subject,12 the Trial Examiner sent a tele-gram to each of the parties requesting prompt advice as to"what action was taken pursuant to TX statements offrecord and at transcript pp. 907-8." (Quoted above.) OnMarch 13, 1967, the General Counsel's attorney wiredhis response (with copy to Respondent) to the effect thathe had written and spoken to Inman to "compile what-ever information he thought would satisfy the Trial Ex-aminer's request," but without result. In a letter datedApril 3, 1967, from Attorney Inman,13 he states in sub-stance that no ground for mutual agreement with theGeneral Counsel in regard to a stipulation could bereached, and he is "unaware of any facts concerningwhich a stipulation could be reached." While this is cer-tainly not a case of having to edify an untutored novice,Iwill nevertheless specify the pertinent bonus data- asthat available from company records from 1958 through1964, such as lump sums allocated for yearly bonus,names of recipient employees, with their classifications(covered in unit), hourly rates, length of service, andamount of annual bonus, together with personnel record,if any, of performance of employee or department, or anyother recorded factor bearing upon amount of bonus paidto employee. As these are matters of official record, thereshould have been no difficulty in reaching a stipulationwith General Counsel for submission of reduced summa-ries and extracts, or figures for representative classes ofemployees or for typical years. On April 6, 1967,General Counsel's attorney wrote to Inman disputing astatement in his letter that he had suggested to GeneralCounsel "certain information to which Respondentwould readily agree to stipulate" - so far as it pertains inany way to the method of formulating or computing theChristmas bonus. 14Upon close examination of the entire record, I find itunnecessary to consider striking Inman's testimony in-sofar as it relates to bonus data available from companyrecords and from either of the Caldwells as the primarysource of statements. I have been left with a definite con-viction that Inman occupied the stand as an advocate,concerned more with his conception of Respondent's in-terests than with his responsibilities as an attorney-wit-ness. He freely gave averments of his generalized conclu-sions without supplying the probative facts, and was con-veniently lacking in memory when confronted for specificdetail.He was, vague and evasive in significant areas, andgenerally he displayed a preoccupation with gamesman-12General Counsel's brief asserted thatRespondentchose not to in-troduce appropriate records.13 I cannot accept or believeInman's apologiathat "due to heavy pressof work," etc, it was "impossible" for him to comment sooner upon theGeneral Counsel's response to the Trial Examiner's telegram.My tele-gram was addressed essentially to Respondent and not to Inmanpro se,and he does not comment upon Respondent's failure to respond directlyto my request14TrialExaminer's telegram to the parties and communicationsreceived in response are admitted as Trial Examiner's Exhibits 3(a)-(d).The telegraphic reniv from the Union is not included as it contains irrele-vant matter.isN L.R.B v. Wonder State Manufacturing Company,344 F 2d 210(C.A. 8),supra.However, the withholding of even a gift for discrimina-tory reasons would violateSection 8(a)(3).651ship and strategy. Additionally, in certain of his testimonyrelating to the bargaining negotiations discussedinfra,hefurther demonstrated his unreliability as a witness. Ac-cordingly, I do not credit his uncorroborated and hearsaytestimony pertaining to the facts and bases for Respond-ent's payment of a Christmas bonus in the years preced-ing 1965, excepting such admissions as he made againstinterest.Furthermore, a basic inconsistency pervades Inman'stestimony and Respondent's whole position on the 1965bonus issue. Inman ostensibly advised Respondent insubstance that the bonus was a pure gift; and such hasbeen Respondent's position throughout. If the bonuswere indeed a bona fide gift, and not in fact compensa-tion, Respondent was free to grant or withhold it withoutany obligation to bargain.15 Yet Inman testified that thebonus was not paid in 1965 because in his opinion it wasa required subject of bargaining with the Union. In thecontract negotiations, he insisted that it was a matter forbargaining as part and parcel of the economic package.And a similar stance is taken in Respondent's brief, whichalso argues that Respondent never stated its refusal topay the bonus.16 These varying positions are mutually in-compatible and reflect upon the sincerity of Respondentin the entire issue.As already in effect shown, Inman's testimony has notoperated to overcome, and indeed by certain admissio-ns17it supplemented, the General Counsel'sprima facieevidence that the Christmas bonus constituted compensa-tory wages concerning which Respondent was obliged tonotify and consult with the Union regarding any change.By canceling the 1965 bonus, Respondent unlawfully en-gaged in unilateral action, without prior discussion withthe Union, which "does amount to a refusal to negotiateabout the affected conditions of employment ... andmust of necessity obstruct bargaining. ...X18The elimination of 1965 bonus is also alleged as dis-criminatory against the employees, in violation of Section8(a)(3). Initially, itmay be stated that,' irrespective ofsuch a separate finding, the remedial result would be thesame, in this instance.19 However, in my opinion there issufficient positive evidence here for a holding of dis-criminatory action. A substantial motivating reason20 forthe bonus withholding, as shown and I find, was thestrategy of Respondent to use this "large monetary fac-tor" as a bludgeon and economic weapon in the an-ticipated contract negotiations. To accomplish this objec-tive,Respondent unlawfully bypassed the employees'bargaining representative by unilaterally instituting thechange of an employment condition before contract16As will be later described, no semblance of an offer to pay the ex-cluded 1965 Christmas bonus was made in any of the bargaining sessions;and in August, Inman telephoned Edwards with a proposition to pay thatbonus only if the charges against Respondent were dropped.17E g., that the bonus bore an approximate relation to 2 weeks' pay ofan employee, and was governed by such factors as length of service, rateof pay, job level, and performance.11N.LR.B v. BenneKatz,369 U.S. 736, 747.19N.L.R.B. v Exchange Parts Co,339 F.2d 829 (C.A. 5), enfg. 139NLRB 710,N L.R.B. v. CentralIllinois PublicService Company,324F 2d 916 (C.A.7), Stark Ceramics, Inc.,155 NLRB 1258, 1266-67, enfd.375 F.2d 202 (C.A. 6);The American Lubricants Company,136 NLRB946.20 "It is sufficient if it is a substantial reason, despite the fact that otherreasons may also exist."N.L.R.B v. Electric Steam Radiator Corpora-tion,321 F.2d 733,738 (C A. 6). 652DECISIONSOF NATIONALLABOR RELATIONS BOARDnegotiations were sought or commenced.In the circum-'were picketing near the plant entrance.Board said he was.stances, Inman's testimony provides no defense thatLoisto put on another shift and needed a couple of menRespondent's decision to withhold the bonus was basedupon his legal advice. Obviously, the employees suffereda serious detriment in this failure to pay a substantialeconomic benefit. Coming on the heels of the Union'scertification, and without notice or explanation to thee added that he would try to make these employees intomelters - a higher paying job. Barnes testified that they allsmiled, and that he did not take the remark seriously.Board is not credited in his denial of such conversation.Though the offer was made with tongue in cheek, therewas a sufficient implication, and I find, that he was seek-Union or the employees, it had the inherent effect ofdiscouraging union membership.21 Other evidence ofRespondent's union animus in relation to the discon-tinuance of the bonus is amply reflected herein. In sum,Iconclude that the cancellation of the 1965 Christmasbonus was motivated substantially by unlawful reasons,including reprisal against the employees for selecting theUnion, and was therefore in violation of Section 8(a)(3).22C. Further Independent Violations1.Supervisor BoardEmployee Chunn testified that on the night before thescheduledelection (December 9), PaulA.Board,assistantmelt shop superintendent, spoke to JamesRobinson and another employee in the melt shop office '23while Chunn was present. Board said, "You boys bettervote right tomorrow if you want to get your Christmasbonus.I'm lookingforward to it myself." After the otheremployees walked out, Board told Chunn, "I feel sure ifthe Uniongoesin,we won't get a Christmas bonus thistime."Employee Jimmy Payne testified that, after the electionbut before Christmas, he had a conversation with Boardin the melt shop office. He asked if the employees weregoing to getthe Christmas bonus and Board replied, "No... the man with the brief case left with it."Board testified that Chunn had constantly questionedhim about the Christmas bonus before and after the elec-tion, and in previous years as well. Similarly, everyoneunder his supervision approached him concerning thebonus.After Christmas in 1965, there were a "greatmany"questionsfrom the employees. "Practicallyeverybody had it spent they all told me." He had "onestandard answer for all theinquiries": they knew as muchabout it as he did. He declared that such was in fact theextent of his knowledge.I seriously doubt that Board's "standard" reply was allthat hesaidand, despite his denials, I am disposed tocredit Chunn and Payne. As to Chunn's testimony, I findan express threat, in clear violation of Section 8(a)(1).Payne's testimony was not specifically alleged in thecomplaint, although it was fully litigated. In the postelec-tion context,it is areasonable implication from Board'scryptic remark about "the man with the brief case" thatthe employees would not get the bonus. However, whiletechnically I find no violation, particularly in view of theambiguity, there is an elementof unionanimus conveyedby the remark which may be considered for backgroundpurposes.During the strike which commenced on April23, infra,Board spoke to Fred Barnes and James Harris while they21 It is immaterial that the 1965 bonus was also withheld from nonunitpersonnel.22E.g.,Electric Steam Radiator Corporation,136 NLRB 923, enfd.321 F.2d 733 (C.A. 6).zJ In this area,candy and soft drink machines are made available to theemployees.ing their abandonment of the strike and return to work.The alleged violation is accordingly sustained.2.Superintendent DyasOn July 20 (during the strike), Plant SuperintendentWilliam L. Dyas was observed with an unidentified com-panion in a parked car across the street from the unionhall during a meeting of Respondent's employees. He hada pencil and tablet and was in a position of writing. Thepurpose of the meeting was tosign upsome of the strikerreplacements.24 Dyas denied that he had or wrote on apad, but stated that he knew which employees were goingin and out of the hall. I am unable to credit the explana-tion offered by Dyas that, at the spur of the moment, hestopped in front of the hall "just to see what [he] couldsee in that respect, if [he] could get any clues." He wasreferring to certain purported violence which had previ-ously taken place, and as to which the Union nor thestrikerswere shown to be implicated. He could notanswer whether he knew of thisunionmeeting from ahandbill distributed in the plant.While he was picketing in the fourth week of the strike(about May 23), Roy W. Pendegrass was approached bySuperintendent Dyas and asked if he was ready to comeback to work. Pendegrass_ said, "No, not quite." Dyaswanted to know what he meant, whether he would be'ready to report on Monday, and the answer was negative.Pendegrass was a lab technician, earning $1.80 an hourbefore the strike. About July 20, he went to see Dyas atthe plant office. They discussed the pay and conditions atRespondent's as compared with those on a job whichPendegrass was then holding.Inter alia,Dyas stated:Respondent was putting on a third shift in the melt shopbefore long, and overtime would soon be available. TheUnion had started a new sign-up campaign, trying to getstrikerreplacements. 25He had about 200 peoplepresently working, and he thought that a few had joinedtheUnion. He did not understand why replacementssigned union cards and went on strike, because theywould have to be let go if a contract, with a seniorityclause, were signed with the Union. The Company wouldnot be going Union. "When they had a stockholdersmeeting ... one stockholder throwed up his hands and... all the rest of them ... throwed up their hands to keepthis plant the way it is.... This company had got moneyand these stockholders have got money [and] they willclose this place down for 2 years to keep it like it is...And they will do it, too."On August 8, upon termination of the strike, Pen-degrass applied for reinstatement. Kendall Ashley, per-sonnel manager, told him there were no vacancies and he24The Union had earlier sent Respondent a letter containing,inter alia,notification that the Union was embarking upon a campaign to organizethe striker replacements,infra.25Note such knowledge by Dyas in relation to his surveillance activity,supra. MISSISSIPPISTEEL CORP.653would be called if anything came up. On August 29, afterbeing summoned by Ashley, he was rehired as a labtechnician at the $1.80 rate he received before thestrike.26He was given the same work that he did beforethe strike, and he also prepared samples to go into a spec-trograph, designed to analyze the quality and content ofthe steel product.27 Dyas had told him on July 20 thatthere were five good applicants for the job of lab techni-cian, and he had hired a man (Charlie Bishop) with 15years' lab experience. Pendegrass had been informed atthe unemployment office and also by Personnel ManagerAshley that Respondent was paying lab technicians $350a month. When Pendegrass returned to work, Bishop con-firmed that he was being paid this salary. The followingweek, Pendegrass went to see Dyas with a complaint. Heasked if the lab technicians were going to be called uponto do the same work, and if they were all going to be paidequally.He received an affirmative answer to both que-ries.He then related his information that Respondent waspaying $350. Dyas explained that this salary was basedon a 22-day month, or at the rate of $2.05 an hour. Pen-degrass then spoke about resigning, and Dyas indicatedhe would see what he could do about the wage question.A few days later, Dyas said that he had checked withRespondent's attorney and was advised that $350 couldnot be paid to Pendegrass because it would violate theAct. Dyas stated that Respondent could not give him the$350 without asking the Union, and remarked further: "Ifyou fellows get together and get a petition to petition thisUnion out of here, we can do these things the way wewant to." Continuing, Dyas said that the boss did not carewhether replacements were started at $1,000 a month, or"definitely more" than the strikers were getting- becausethey never voted on the union issue and never went onstrike. Pendegrass resigned on September 25.The foregoing is based upon the version given by Pen-degrass.Dyas' uncorroborated testimony, to the extentinconsistent, is not credited. Among other things'28 hetestified that Pendegrass was recalled at the end of Au-gust after Respondent had added a third production crewin the melt shop; that Bishop, hired during the strike aslab technician, was doing a "different job entirely"; thatBishop was experienced on the spectrograph and had tobe paid more money because of the difficulty in finding aman with his qualifications. However, Dyas admitted thatthe salary of $350 was given to the employment agencybefore Bishop was hired; that when the spectrograph waspurchased prior to the strike, it was intended that Pen-degrass be trained in its operation; and that Bishop per-formed the usual work of lab technician before Pen-degrass returned 29My findings are as follows: The record does not bearout that Bishop was doing a "different job entirely." It isnoteworthy here that, in the course of the bargainingnegotiations; theUnion requested that Respondentsupply the names and pay rates of striker replacements(issue discussedinfra),and Respondent informed theUnion that the current employees were receiving no morethan the prestrike rates. Respondent was statutorilyobligated to bargain with the Union concerning any newrates or changes in existing rates for employees in the bar-gaining unit, including striker replacements.In the con-duct described above, Respondent violated Section8(a)(5) and (1) by unilaterally raising the wage rate for labtechnician, as pertained to Bishop, without notifying orconsulting with the Union;30 by stating that the Company"would not be going Union," and that the stockholderswould close down the plant for 2 years "to keep it like itis"; by suggesting that the employees "petition this Unionout of here"; and by implying that the replacements werebeing paid more than were the strikers because they werenonunion. And it independently violated Section 8(a)(1)by soliciting a striker to return to work,31 and byflagrantly engaging , in surveillance of employees' pro-tected activities.323.Personnel Manager AshleySamuel Lester testified that on August 4, when heinquired at the gate for his check, he was referred toAshley's office. Ashley said, "I don't know what youhope to gain by walking the picket line out there." He ex-plained that Lester was not going to get in after the strike,despite what the Union told him, and that as a strikerreplacement he would not have any job, even if the Com-pany signed a contract. Ashley also stated that the peoplethat owned the Company had plenty of money and"would shut this place down before they would sign acontract with the Union."33During his employment, Lester was absent 2 days forsickness, and his immediate supervisor "made a big to doover it," removing him from his particular job. To clarifyprevious testimony, Lester indicated that he actuallywent on strike July 13 , when he inquired about joining theUnion and was told to come to the union hall 2 days later.On July 14 he was absent from work because he was sick,and told his wife to call the plant. On July 15 he signed aunion card, but did not start picketing until 4 or 6 dayslater, during which interval he did not communicate withthe plant. He was never informed that he was fired forbeing absent.Ashley stated that he terminated Lester about July 21or 22, and saw him picketing a week or a week and a halflater.However, documentary evidence from Respond-ent's official records of personnel actions during thisperiod do not reflect that Lester was terminated orsevered from the payroll. 34 No reason is stated by Ashleyfor such termination: if, as vaguely implied, the purportedreason was absenteeism or failure to report sickness, thepertinent absence occurred on July 13 ; and it was on July21 or 22 that Lester actively commenced picketing.Further, in his later conversation with Lester, on August4, Ashleymade no mention of the alleged termination.3526 Some weeks later,the rate was changed to $1.85, retroactive to Au-gust 29,because Respondent had mistakenly failed to credit Pendegrasswith the 5-cent general wage raise made effective as of "the first of June."29 The spectrograph was first put into operation some time in July orAugust.23Dyas denied making any statements concerning the stockholders, athreatened plant shutdown,and soliciting an antiunion petition.29Neither Bishop nor Joe Kellum(nominally superior to the lab techni-cians on the job) was called to testify.10N.L.R.B. v. BernieKatz,396 U.S. 736.31E.g.,N L.R B. v. Dubois Chemicals, Inc,327 F.2d 494 (C A. 1),enfg. 140 NLRB 103, 116;N.L.R B. v. Clearfield Cheese Co., Inc.,213F.2d 70,72 (C.A_3); Stark Ceramics, Inc.,155 NLRB 1258, 1269.32All of theseissues werefully litigated, and were sufficiently withinthe compass of the complaint.33Deniedby Ashley34He is listedas havingapplied onAugust 8,immediatelyafter thestrike35 Indeed,Respondent's records show that Lester waspromoted onJuly 19 from "2nd Furnace Helper" to "Weighman" in the melt shop. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDConsidering both versions, I find Ashley's testimony un-convincing and do not credit it. In result, I conclude thatviolations were committed by Ashley on August 4 in so-licitingLester to return to work upon an implied threatthat he was not "going to get in" after the strike, and inexpressing a threat of a shutdown before Respondentwould sign a contract with the Union.4.Chairman of the Board Caldwell, Sr.Lee and L. C. Lewis, brothers, joined in the strike onApril 23 andengaged inpicketing. The next day, Sunday,Caldwell, Sr., drove up to Lee Lewis' home, bringing'long their cousin, Danny Lee Lewis,36 who lived about ,a mile away. The conversation took place in the frontyard. Caldwell said he would appreciate it if they wouldcome back to work andget him outof a jam. The twobrothers answered that they would not cross the picketline.Danny Lewis said he was scared, and Caldwell as-sured him that he would put a guard at his home aroundthe clock. Caldwellalsostated,inter alia,that- "no out-siders would tell him how to run that plant. If they did, hewould close it down." Before he left, he said if they de-cided tocomeback to call him and meet him at Contrac-torsMaterials, Inc., in Jackson,Mississippi,37 and hewould take them in. The following week, Caldwell againspoke to Lee and L. C. Lewis at the former's home. Hesaid he had been to the sheriff, and if they were scared tocome back he would talk to the sheriff, who would put ondeputies to escort them to and from work. They gaveCaldwellan indefiniteanswer, but made no attempt to goback.38Caldwell admitted to the visits and the requests thatthey return to work. He explained that he went to see theLewises because he was told by one of his employees atanother company that the strikers did not want to returnbecause they were afraid. I find this explanationimplausi-ble, and immaterial in any event. His version was that theLewises said they wanted to work but were fearful ofviolence to their families and homes, and he therefore of-fered the protection of the sheriff. As found with respectto similar violations above, Caldwell's repeated solicita-tions of strikers to return to work and his threat to shutdown the plaint were clearly unlawful within Section8(a)(1).Caldwell, Sr., was an officer andmaintaineda regularoffice at Contractors Materials,Inc., inJackson, Missis-sippi, about 7 miles from the plant. From this location,employees were loaded and transported by bus to workat the plant during the strike. Early in May, Caldwellspoke to three employees who were picketing in front ofContractors Materials. He said, "Well, if you don't getyourdamnass off my property,I'm goingto call the copsand have your damn ass put in jail" The pickets left butlater' returned and continued to picket undisturbed for aweek or two, according to Sam O. States, Jr., "in aboutthe same place." When they were ordered off the proper-ty, the pickets were standinginsidethe curb toward thebuilding; there was no sidewalk. Caldwell testified thatthey were midway between the curb and the building, andthat the general public walked on the road. States said thepickets were off the road, _on or close to the curb. Thequestion is whether the pickets were on private property,as contended by Caldwell. It is not evidenced that a rightof way or easement existed on a strip inside the curb forpublic thoroughfare. In the circumstances, it was incum-bent upon the General Counsel, and he failed, to provethat the pickets were not trespassing. The allegation istherefore dismissed.5.Paycheck distributionThe complaint alleges that, after the election, Respond-ent changed its method of distributing paychecks, inviolationof Section 8(a)(5) and (1). The followingchronology was shown: In May 1965, paychecks weregiven out to the employees during the day on Friday inthe personnel office, and the few remaining checks wereleft to be picked up from the guard at the plant gate. OnOctober 21, 1965, a notice was posted on the bulletinboard which changed the procedure so that, in main ef-fect, the foremen of each crew working on Friday woulddistribute the paychecks at the end of the respectiveshifts. Employees who were off from work that day wouldpick up their checks on Friday at the personnel officebetween 10 and 12 noon or at the guardhouse after 5 p.m.The melt shop crew working until 1 a.m. on Saturday had 'to wait for their checks until the end of that shift. At thefirstbargaining sessionon February 17, the Union raised-a- complaint it received from some of the employees thatthey had to make a second trip to the plant to get theirpaychecks, and they wanted their checks in time for theirwives to pay bills. As a consequence, on February 24,another notice was posted in which the melt shop crew onthe 5 p.m. to 1 a.m. shift were allowed to pick up theirchecks from the guard any time after 10 a.m. on Friday.The above evidenceis setforth and argued by Re-spondent as plainly showing that, after the advent of theUnion, no material change was made, except in pur-suance of the Union's own request. However, theGeneral Counsel specifically relies on the testimony ofStates and Pendegrass asserting that a change was madeby Respondent immediately after the election. States re-lated that, before the election, the melt shop crew on the5 p.m. to 1 a.m. shift were paid on Friday any time after9 a.m., but after the election they could not get theirchecks until they completed work at 1 a.m. on Saturday.He did not see the change which was posted in October.His testimony is too meager to warrant the finding that,despite the October notice, a change in practice actuallytook place following the election. Pendegrass testified:Well, on Christmas, if a holiday came on Friday orany other holiday that came on Friday, they wouldpay us off on Thursday before we left. This pastChristmas they did not do that. They made you comeback either Friday and get your check or wheneveryou came back to work following the holiday.Respondent does not directly meet this testimony.Literally, the practice at Christmas 1965, as described byPendegrass,was not in conflict with the prevailingprocedure posted in October 1965 providing forpaycheck distribution on or after Friday of the week. TheGeneral Counsel did not establish that, after the Octoberposting,Respondent distributed paychecks before anyr36He did not testifysociated. See discussion of issue immediately below37 Caldwell,Sr.,maintained an office at this firm, with which he was as- -31Credited testimonyof Lee and L. C. Lewis. MISSISSIPPISTEEL CORP.655holiday which fell -on Friday.39 Accordingly, the allega-tion is not sustained.6.Overtime schedulingThe allegation here is that, after the election, Respond-ent unilaterally and discriminatorily changed the methodof scheduling overtime work. However, SuperintendentDyas testified that there has been no change in method,and the General Counsel adduced no evidence to the con-trary.The actualissue isbest described in the noticeposted by Respondent on December 28, 1965.shown.General Counsel's testimony that after thenotices were posted everyone "got scared and agreed towork overtime" is not evidence of discrimination.Finally, in the circumstances, I will not infer merely fromthe timing of the announcements following the electionthat Respondent's warnings of discipline were motivatedfor reasons relating to the election. This allegation istherefore dismissed.7.Failure to supply dataOn January 12 the Unionsent Respondent a letterrequesting the following information:BULLETINTO ALL PERSONNEL:IT HAS COME TO THE ATTENTION OF MANAGEMENTTHAT SOME EMPLOYEES HAVE REFUSED TO WORKOVERTIME. IN LINE WITH OUR PRODUCTION NEEDS,IT IS NECESSARY FROM TIME TO TIME THAT SOMEPEOPLE BE REQUIRED TO WORK OVERTIME BECAUSEOF SICKNESS OR VACATIONS OF OTHER EMPLOYEES.ALSO,AT TIMES, OUR PRODUCTION DEMANDSREQUIRE THAT WE WORK ADDITIONAL HOURS.BECAUSE IT APPEARS THAT THERE MAY HAVE BEENSOME MISUNDERSTANDING ABOUT RESPONSIBILITYTO PERFORM OVERTIME WORK, IT HAS BEEN DECIDEDTO NOT TAKE DISCIPLINARY ACTION AGAINST THERECENT REFUSAL TO WORK OVERTIME. HOWEVER,THIS IS NOTICE TO ALL THAT DISCIPLINARY ACTION,INCLUDING DISCHARGE, WILL BE NECESSARY IN CASEOF REFUSAL TO WORK OVERTIME IN THE FUTURE.W. L. DyasPlant SuperintendentAfter the posting of this notice, Respondent continued tohave the same problems. About January 20, Dyas spoketo the employees assembled on different shifts, and thenposted the text of his speech, which in substance but ingreater detail was similar to the bulletin of December 28.Respondent did not consult with the Union concerningthis matter. Dyas' testimony is reasonable and believablethat it was always Respondent's policy that employeeswho refused to work overtime were subject to discipline,including discharge.Moreover, he stated without con-tradiction that no disciplinary action was taken after thebulletin of December 28 or after that of January 20.That Respondent was entitled to require employees towork overtime for production reasons does not appear tobe disputed. Evenassumingthat, prior to the election,Respondent was lax in enforcing its legitimate overtimerequirements, the employees were not thereby vestedwith a privilege and a condition of employment that suchlaxitywould continue. Respondent's decision to notifyemployees of an intention to enforce an existing workrequirement, such as overtime, is not in my opinion amandatory subject of bargaining with the Union. Nor isit contended that in any instance Respondent's request ofan employee to work'overtime was unreasonable or un-necessary.No arbitrary or disparate treatment wasThe name of each employee in the unit, job classifi-cation, hourly rate and standing as either day workeror incentive worker, all other benefits pertaining totheseemployees such as premiums, bonuses,holidays, sick leaves, vacations, insurance, overtimeand call in pay, all other information which may bepertinent to hours or work, wages and conditions ofemployment is also requested at this time.Thereafter, by an exchange of correspondence, a bargain-ing meeting was scheduled for February 17. Prior to themeeting date, the Union received from Respondent bymail compilations of data in response to its request.40 Atthis first bargainingsession,Union Representative Emer-son F. Miller requested a more explicit outline of Re-spondent'sexistingplans for group hospitalizationinsurance and forpensionsand profit sharing, becausedata supplied by Respondent consisted only of employeepamphlets. Respondent's attorney, Inman, said he wouldsee what he could do. In the complete contract presentedby the Union at this meeting, the Union sought a non-contributorypension plan based upon a specified'formula.At the next meeting on March 22, William T. Edwardstook over as the Union's negotiator, Miller having beenpermanently transferred out of thearea.Respondent re-jected the Union's pension proposal as too expensive.Inman testified that Edwards asked for an explanation ofcertain features of the existing pension plan and, accord-ing to Inman's notes, "company explained eligibility,vesting rights, noncontributory ... profit sharing plan,Deposit Guarantee [Bank] as trustee." At the March 31meeting'41 as part of a broad reduction in the Union's bar-gaining demands, Edwards proposed to accept Respond-ent's present pension and profit-sharing plan, to be in-corporated in the contract. At the same time, herequested that Respondent furnish the Union with dataconcerning the plan and agreement which existed with thetrustee of the pension fund. He said the Union needed toknow the details, such as the terms of the trust agreementand the amount of money in that fund; if his offer were ac-cepted, the trust agreement would become part of thelabor contract, and the Union would have to haveknowledge of how it works to judge whether Respondentwas carrying out is provisions. Edwards testified as to theinadequacy of the employee booklet which Respondenthasupplied pursuant to the Union's original data$9 It was not shown, and it does not appear, that there was any interven-Respondent, without explanation, failed to furnish any data with respect'ing holiday between October 21 and Christmas in 1965 which fell onto bonuses, a subject specified in the Union's request. See discussionFriday,relating to 1965 Christmas bonus,supra.it is relevant to note, although no xpress violation is alleged, that41A previous meeting was held on March 25 656DECISIONSOF NATIONALLABOR RELATIONS BOARDrequest.42 In response,Inman indicated he would "seeabout this." The requested data was never furnished, norreason given for such failure.InRespondent's owncomplete contract proposal, which it submitted for thefirst time at the April 13 meeting and to which it substan-tially adhered throughout the negotiations,no provisionwas made for the pension-profit-sharing plan, and noagreement was ever reached on this issue. When the sub-jectwas broached on March 31,Inman,as he related,took the position that Respondent had no intention ofeliminating the existing plan, but preferred not to tie it toa contract. One of the reasons he gave was that the planalso covered nonunit employees.At the June 22 meeting, the Union asked for thenames, job titles,and rates of pay that Respondent wascurrently paying employees during the strike. Edwardsstated that he had heard the Company was paying morethan the prestrike rates. Inman said he was very doubtfulthat the Union was entitled to such information but hewould investigate and advise. At the meeting on June 30,Inman told Edwards that he was not giving him thenames, ashe felt the Union was just trying to find out howRespondent was making out in the strike. However, hesubmitted that the current rates were not greater thanthose paid before the strike43 and in some instances theywere less because of differences in longevity pay.44As a general proposition, the law is well establishedthat a union is entitled, upon reasonable request of theemployer, to be supplied with information which is rele-vant and necessary to enable it intelligently and effective-ly to carry out its statutory duties of representing the em-ployees,notonly in contract negotiations but inprocessing grievances and administering an existing col-lective-bargaining agreement.45Therequested informa-tion which is supplied must be precise and as current asavailable.46Wage and related data, including names, jobclassifications, and pay rates of employees in,the bargain-ing unit,constitute the core of the employer-employeerelationship and are presumptively relevant.47In responseto the Union's January 12 request for dataon pensions and profit sharing, Respondent made thenecessary information available, only an employeebooklet, which falls far short of providing for intelligentbargaining on the subject, e.g., the terms of the trustagreement for basic understanding of the existing planand to incorporate the same in the contract, as well aspast contributions of Respondent and amounts creditedto the employees. Requests for more explicit informationwere made by the Union at the February 17 and March31 meetings.While Respondent did not agree, and did nothave to agree, to the Union's proposal to accept the exist-ing pension plan as part of the contract, it was neverthe-less a pending issue in the continuing bargaining negotia-tions. Indeed, Inman volunteered in his testimony that hedid not "believe there was any difficulty in getting anagreement on it." In all the circumstances of the case '48I am impelled to conclude that Respondent consciously,and in bad faith, refused to supply the pertinent pensionand profit-sharing data, and that, in any event, its failureto do so violated Section 8(a)(5), as alleged.49The employees working during the strike were withinthebargainingunit then in the process of beingrepresented by the Union. On June 22, when the Unionrequested current information as to their names, job titles,and rates of pay, the original data supplied by Respondentwas more than 4 months old. The Union was entitled toknow, among other things, whether the working non-strikers and striker replacements were receiving wagerates greater than those prevailing before the strike.50 Atthe June 30 meeting, Inman refused to supply the namesand job titles, but orally informed Edwards that the cur-rent employees were not receiving increased pay rates. Icannot find, in the manner and form it was given, that thiswas a sufficient compliance with the Union's reasonabledata request.Moreover, Inman's oral information wasnot precise or accurate, as the record shows in Pen-degrass' testimony, for example, that during the strike alab technician (Bishop) was hired at a higher rate. Thesole objection voiced by Inman against supplying thenames of current employees was that the Union was notentitled to information as to how Respondent was makingout during the strike. I do not conceive such objection asadvancing a proper ground of confidentiality or privilegeinwithholding the data.51 Accordingly, for the abovereasons, I find that Respondent further violated Section8(a)(5).52D. The Bargaining NegotiationsTestimony on both sides was given at length coveringeach of the negotiating sessions as well as the inverveningdiscussions and communications. Particularly in light ofthe findings already made, it is not deemed necessary oruseful, in terms of the ultimate conclusions to be reachedand remedies recommended, to delineate herein much ofthis detail placed in the record. 53 As the chief negotiatorsand spokesmen for their respective principals, the bulk ofthe testimony was adduced by Staff Representative Ed-wards for the Union and AttorneyInman for Respond-ent. At the first meeting, Staff Representative a Millernegotiated for the Union, and on June 30, AttorneyJames E. Fulford appeared in place of Attorney Inman.Regularly attending the bargaining meetings was anegotiating committee of three or four employees for the42 The booklet,in evidence,states that it ". . . containsonly a brief sum-mary of theimportant features of the Plan ... it is neither a reprint nor asubstitute for the Planor the TrustAgreement.Copies ofthe originalTrust Agreement are on filein our officewiththe Trustee."4' Compare,however, the rate offered and paid to lab technicians,supra.44 To the extent that the testimony is in conflict,Miller and Edwards arecredited.45 E.g.,J.I.Case Company v. N.L.R.B.,253 F.2d 149, 152 (C.A. 7);Boston-HeraldTraveler Corporation v. N.L.R.B.,223 F.2d 58,62 (C.A.1);N.L.R.B.v.Whitin MachineWorks,217 F.2d 593, 594 (C.A. 4), cert.denied 349U.S. 905.46JohnS. Swift Company, Inc.,133 NLRB185, 188, enfd.302 F.2d342 (C.A. 7).47Curtiss-Wright Corporation v. N.L.R.B.,347 F.2d 61, 65 (C.A.3).48N.L.R.B. v. Truitt Manufacturing Co.,351 U.S. 149, 153.48N.L.R.B. v. ToffenettiRestaurantCo., Inc.,311F.2d 219 (C.A. 2),cert. denied 372 U.S. 977;The Electric Furnace Co.,137 NLRB 1077.-su It is noted, for example, that at the July 26 meeting Respondent an-nounced its decision unilaterally to grant a general wage increase retroac-tive to June 1 (discussedinfra).51Cf.,Midwestern Instruments, Inc.,133 NLRB 1132, 1135;The Lit-tle Rock Downtowner, Inc.,145 NLRB 1286, 1308.52 SeeLasko Metal Products, Inc.,148 NLRB 976, 979, enfd. 363 F.2d529 (C.A. 6), involving a request for similar data which the Board foundthe employer was legally obliged to make available to the Union.s'Nor will the fact recitation below repeat those matters in thebargain-ing meetingswhich have already been described. .MISSISSIPPI STEEL CORP.Union, and Plant Superintendent Dyas for Respondent- none of whom testified on the subject.After the election and certification, the first communi-cationwas made by Union Representative Miller onJanuary 7, when he telephoned Caldwell, Jr., requesting,that the Union be supplied with specified data. Advisedto contact Respondent's attorney, Miller sent the letter ofJanuary 12 listing the data sought, as earlier describedherein. On January 21, the Union filed with the Board acharge, signed by Miller, alleging an unlawful refusal topay the 1965 Christmas bonus. On January 25, not hav-ing heard from Respondent, Miller again wrote, andrequested a bargaining meeting. By mutual agreement thefirstmeeting was set for February 17. Before the meet-ing, the Union received by mail Respondent's submissionof data in response to the Union's January 12 letter.Reflected in this data were certain of the existing em-ployee benefits.At the bargaining meeting on February 17,the Unionsubmitted at the outset a complete contract proposal.This entire proposal was then systematically reviewed,and questions were raised and answered on particularclauses, e.g., checkoff, union security, wages, wage dif-ferential, seniority, grievances, and duration of contract.Although Inman critically commented on certain of theprovisions, no definite positions were taken, and noagreement was reached on any subject. Miller stated thatas part of the contract the Union desired that all existingbenefits be continued, and mentioned in particular the ex-cluded 1965 bonus. He said that they were there for thepurpose of bargaining and the Union would expectRespondent to make counterproposals on any measurewith which they did not agree.Miller testified that this meeting was "short." The nextmeeting was to be arranged by telephone or a letter afterInman consulted his date book.On February 25, Miller was permanently transferredfrom the district, and had not received any word fromInman before he left. In Miller's place, Union Represen-tative Earl E. Flous was ready to meet and to continuethe negotiations.On March 2 a letter from Flous toInman indicates that the latter had offered a meeting datefor March 8, which Flous then confirmed. On March 7Union Agent Edwards was assigned to take over thenegotiations, but learned upon his arrival that the March8meeting was canceled by Respondent. A few days be-foreMarch 8, a tornado had struck the area, although,Respondent's plant itself was not affected. However,Inman testified that he could not reach anyone at theplant on March 6 or 7 because communications werebusy or disrupted by the tornado; that, as he learned,Caldwell, Jr., had to be away from the plant because cer-tain other Caldwell property was damaged by the tor-nado; that it was essential for Superintendent Dyas tostay at the plant and he could not be spared for negotia-tions; and that it was therefore decided to postpone thescheduledmeeting forMarch 8. Thereafter, Inmantelephoned Edwards and arranged to meet on March 22as the earliest date he could come. Edwards wanted anearlier meeting, but Inman said his schedule would notpermit it.At the March 22 meeting,Edwards asked Inman if hehad brought any offer to the bargaining table, and Inmansaid he preferred to work from the Union's proposal, as657he had questions about it. Following the same procedure,of the February 17 meeting, the Union's proposed con-tractwas reviewed article by article. Certain languagechanges and minor clauses, e.g., recognition and militaryservice, were agreed upon. The Union dropped its de-mand for a union shop after objections by Respondentthat it was illegal in the State. The Union indicated itwould rewrite the clauses on seniority and grievanceprocedure.54 Respondent referred to the Union's wagerequest as "ridiculous" or too high, and rejected the wageevaluation program as "too rigid and inflexible." Re-spondent "could not afford" the expense of the proposalson pensions and group insurance, and characterizedthese items as "part of the economic package"; similarly,theclauses relating to jury service, holidays, andvacations.Edwards asked whether Respondent was going to paythe 1965 Christmas bonus, and suggested that the Unionwould drop the charge if payment was made. Inman'sresponse was that sometimes it was to the Company's ad-vantage to litigate such matters rather than pay the bonus.Inman stated a willingness to bargain concerning theomitted 1965 bonus as part of the economic package, butEdwards maintained that charges had been filed on it andthere was no area for bargaining. As to future bonuses,the Union's written proposal was "To continue as is andbe made part of this Agreement."Inman'sposition wasthat this was negotiable, with the distinct understandingthat Respondent would consider such payments purely asa discretionary gift.At the end of the meeting, Inman made an economicoffer of"'5, 5 and 5,"-or 5 cents for each year in a 3-yearcontract. Edwards wanted a 1-year term, and rejected theamount of the offer as too little. He requested proposalsfrom Respondent for the next session, which was ar-ranged for March 25. The March 22 meeting lasted from10:30 a.m. until after 4 p.m., with a luncheon recess.As previously described, an unauthorized work stop-page occurred on the night of March 25, and terminatedthe next day after the intercession of the Union. Edwardscredibly testified that, in the afternoon bargaining sessionof March 25, Inman remarked that "all he could hearabout was that our people in the plant were talking aboutstrike and the company didn't give a damn if they didstrike, let them go ahead and strike." Edwards said thathe would appreciate it ifInmanwould not make such re-marks in the presence of the employee negotiating com-mittee - that he was having enough difficulty with thesepeople who were in a strike mood "because of their disap-pointment about the Christmas bonus," and other mat-ters.The foregoing is set forth as part of the general nar-rative of the bargainingmeetings,as no particularissue israised thereon, no finding is made or implied thatInman'sremarks precipitated the work stoppage.The "arch 25 meetinglasted from 10:30 a.m. untilnoon,Inmanadvising that he had other commitments.Part of the time was consumed in discussion of theunauthorized stoppage, which Inman sharply criticized.Respondentsubmittedaproposalongrievance_procedure, and the Union presented a revised clause onseniority. In another brief review of the Union's proposedcontract, there were a few minor areas of agreement. TheUnion again raised the question of the excluded 196551 On grievances, the parties eventually reached agreement,infra. 658DECISIONSOF NATIONALLABOR RELATIONS BOARDChristmas bonus, as to which Edwards testified he "al-ways mentioned" in the bargaining meetings. Respondentwas asked if it could improve its economic offer, and theanswer was "No." A date was set for the next meeting.At the March 31 meeting,Inman early advised that itwould have to be short, a couple of hours, and it was overabout noon. There was discussion on seniority and onwritten proposals presented by the Union with regard togrievances and rest periods. The Union verbally offeredsubstantially to reduce its "economic package." Itdropped its demand for supplemental unemploymentbenefits; proposed the present group insurance plan andthat the Company pay the premiums'55 with a majormedical option to be paid for the employees; proposed toaccept the existing pension - profit-sharing plan as part ofthe contract; and proposed to spread over a term of 2years instead of 1 year its present wage demand, whichcarried a base rate of $2.50 an hour.56 Ingeneral, Inmancountered that the Union was "still out in left field."The April 13 meeting,was another short meeting, a"couple of hours," as Inman said his schedule was tight.For the first time, a complete written contract wasbrought in by Respondent. The subjects encompassedwere substantially less comprehensive than thosecovered in the Union's proposal and in the prior discus-sions. Included in Respondent's proffered contract wasa clause stating that it constituted the complete agreementand that during its term there would be no obligation toengage in further negotiations. In a broad managementrights clause, the right was reserved to subcontract work.Inman suggested that the Union's objection could beresolved by stating that subcontracting would not be usedtodiscriminateagainstemployees; thiswas neverreduced to writing. A wage increase of 5 cents was of-fered for 1 year, to be effective on the date of agreement,and with full discretion in the Company to grant furtherincreases to any employee or employees. Inman statedthat Respondent was not thereby abandoning its originaloffer of "5, 5 and 5," but it was not insisting on a 3-yearterm.The Union particularly objected to allowingRespondent such unilateral power in the vital area ofwages. The proposed contract did not offer the existingplan of longevity increases of 10 cents after 30 days, 10cents after 1 year, and 10 cents after 2 years of employ-ment. Other existing benefits were not mentioned in theproposal, e.g., shift differential, incentive pay, pension -profit sharing, and Christmas bonus. In response to theUnion's request that a sick leave provision be incor-porated in the contract as an assurance that sick em-ployeeswould be granted leave, Inman replied thatRespondent allowed sick employees to be off without ter-minating them and he saw no purpose in putting this intowriting.At the conclusion of this meeting, the partieswere still in disagreement on all majorissues.57In setting the date for the next session, Inman said hemight be able to meet for an hour or two on April 19, buthe could be sure of April 26; these were the only dates hehad available. The Union urged speed in proceeding withthe negotiations. In a letter dated April 19 Inman statedasUnder the present plan, Respondent paid a fixed amount of $1 perweek on thepremiums.56The minimum rate then being paid was $1.35, but to only one em-ployee, the night cleanup man. Most of the other rates were in the vicinityof $1.65.that the April 19 date could not be worked out, and heconfirmedApril 26.As ofSaturday,April 23,the Union struck.At a unionmeeting onApril22, a report to the members was madeof the bargaining proposals and counterproposals thatday, as was the Union's practice after each negotiatingsession.Among other things, employees raised questionsas to the excluded Christmas bonus and excessive over-time.A strike votewas taken and carried.The bargaining meeting onApril26 lastedfrom 10:30a.m. to 1 p.m., with Federal Mediator Robert Bermanpresent.The issues were reviewed for the mediator. TheUnion then further reduced its economic offer to a baserate of $2 an hour,retaining its request for a job evalua-tion program(which involved increments within the laborgrade).Inmansaid that it was "still out of the ball park."Edwards again brought up the 1965 bonus question.Inman stated that there was no agreement on theeconomic package, that the Company would litigate thematter,and that- "Theyhad offered five cents and thatwas it." Other subjects were discussed. Essential accordwas reached on grievance procedures, and also on suchitems as payment to injured employees and use.of bulletinboard,consistent with the Company's proposals.Previ-ously, the Union had requested proposals from Respond-ent on the subjects of report allowance and callout pay,which Inman said he would submit, but these were not infact submitted at this or any subsequent meeting.The mediator requested the parties to continue bargain-ing at this meeting; however, Inman stated that the Union"had not made enough concession that he could see anyprofit in further bargaining that day." It was understoodthat the mediator would arrange for further meetings. Ed-wards was called to Pittsburgh for 3 weeks, and in hisabsence Union Representative Richard Davidson, Jr.,was prepared to continue negotiations,as the mediatorwas advised.Edwards returned about June 7 or 8. Helearned that no meeting had been held or scheduled; hetried and failed to reach Inman;and he telephoned themediator indicating his anxiety to resume negotiations.On June 10 Edwards wrote to Superintendent Dyas thathe had"triedunsuccessfully to arrange for furthermeetings,"and requestedDyasto advise Inman of the"need to meet." On June 11, Inman wrote MediatorLeslie:I am sorry that I didn't get to call you on Friday. Iwas not able to get in touch with the necessary com-pany officials in time.As I toldyou on the phone theother day,Iam leaving this weekend for my vaca-tion.We simply don't have another person in the of-fice who can fill in in the negotiations.As soon as Iget back, I am going to be in heavy preparation forthe trial of an unfair labor practice case.We areperfectlywilling to meet with the union at anytime there appears to be a hope of progress.We sug-gested in the past that if the union had a furtherproposal to make that it submit it to us in writing sothat we could have the company consider it. Again,I think that would be the best course.If they could57 Somewhat unrelated to the contract terms, the parties also discussedthe Union's complaints concerning a smoke problem and improper ven-tilation in the plant, and its objections to alleged unreasonable require-ments for overtime and weekend work. Explanations were given onRespondent's part. MISSISSIPPI STEEL CORP.659do this, I will take up such a proposal with the com-him had been unsuccessful. The meeting was adjourned,pany as soon as I return and will promptly discusswith the understanding that Fulford would call at thewith you or the union the advisability of our schedul-hotel at 1:30 p.m. with the Company's answer. At 2 p.m.ing some further meeting.itwas reported to Leslie that Caldwell, Sr., could not beOn June 14 Edwards called Inman's office and was in-located. In the afternoon of the next day, Edwardsformed by Frederick S. Kullman of the firm that Inmanreached Inman, who said he would have Fulford call himwas on vacation and could not be reached,58 that no otherback. Later Fulford called and informed Edwards thatattorney was then available to take over the negotiations,Respondent's answer was negative on all points.and that he would have to await Inman's return.59 OnOn July 19 Edwards sent a letter to Caldwell, Sr.,interJune 20 Inman telephoned Edwards and a meeting wasalia,commenting on the strike and the bargaining, andscheduled for June 22.urging that the Caldwells enter directly into the negotia-The meeting of June 22began in the afternoon andtions at an early date. The letter set forth the "salient"didn't last long." Federal Mediators Joseph Pierce andpoints" of the Union's terms, which specified a wage in-Roger Leslie were present, and the issues were reviewedcrease of 25 cents, plus checkoff, Christmas bonus,for their benefit.The Christmas bonus was againseniority, and reinstatement of all strikers.discussed, without change in position. The Union furtherreduced its economic proposal to 25 cents across-the-About July 22 Edwards telephoned Inman concerningboard, which would include the cost of an additionala further bargaining meeting. Inman was` critical of Ed-holiday. On the continuation of the Christmas bonus, thewards for going around him as Respondent's negotiatorUnion would accept 7 cents an hour as an alternative.Other issues were taken up, including a further proposalof the Union on seniority. Inman offered to make changesin the management rights clause. On hospitalization in-surance, the Union objected to Respondent's positionthat the employees bear the full cost of any increase inpremiums. Respondent rejected the Union's request thathours of work or schedule of shifts be written into thecontract.And Respondent stated it was adhering to itsoffer of 5 cents.The mediators divided the parties and asked the Uniondelegation to wait in the motel lobby. Alter about an hour,Inman approached Edwards and said that he had to leavebut the mediators wanted to see the Union.60 The nextmeeting date was arranged.At the June 30 session,attended by Mediator Leslie,Respondent's negotiatorswereAttorney James E.Fulford61 and Superintendent Dyas. The meeting lastedfrom 10:30 a.m. to 12:30 p.m. With the parties separated,Leslie told the Union he had ventured to Respondent hisbelief that he could get a settlement for 10 cents an hour,checkoff, seniority, Christmas bonus, and the return of 35strikerswith the remainder on preferential hiring. Ed-wards authorized such an attempt. Thereafter, Leslie re-ported a rejection on all items: "there was no more moneythan that nickel," and the Company would not agree tocontinue the Christmas bonus. After further efforts,Leslie told the Union that on his own initiative he hadsuggested' to the Company a settlement offer of "8 centsan hour- the 3 cents being considered a piece of theChristmas bonus," plus the return of strikers to availablejobs, checkoff, and something on seniority and insurance.The Union consented, but on clear condition that Lesliecould obtain agreement that day; otherwise, the Unionwould not stand by that offer any longer than it took theCompany to respond. Both sides were then broughttogether.62 The Union was advised that the offer had tobe checked with Caldwell, Sr., and that attempts to reachby sending the July 19 letter to Caldwell, Sr. He alsocharged the Union with bad faith in receding from the set-tlement offer made to Fulford at the June 30 meeting. Ed-wards askedInmanto reduce to writing and submitRespondent's most recent bargaining position. Inmanrefused on the ground that the Union was aware of itsposition. Edwards repeated that he would like to see it inwriting because there were too many marginal notes andtoo many "maybe's." Regarding the next meeting, Inmansaid he would send a letter listing the days he was availa-ble. The date was later set for July 26.The meeting on July 26,with Meidator Leslie in at-tendance, consumed not over an hour. After talking withthe Company the mediator said it was apparent to himthat the only way the Union could get an agreement "wastotal capitualtion, just surrender and sign whatever theyput before us." Thereafter, Inman and Dyas came to thetable. Inman stated that Respondent had a wage of S-cents before the Union since March 22 which the Unionhad seen fit to refuse; consequently, Respondent wasgoing to put this raise into effect immediately and make itretroactive to June 1.63 The Union objected that it was aunilateral raise and an unfair labor practice'. Inmanreplied that this was what they were going to do, and leftwithout scheduling a further meeting.As earlier shown, the strike was terminated as of Mon-day, August 8, following such notice to Respondent in aletter dated August 6, and' after a union meeting on Au-gust 7. At the union meeting, the strikers were instructedto report bck to Edwards in the union office the result oftheir applications at the plant if they were not put back toworK.Some time thereafter in August, Inman telephoned Ed-wards in Greenville, Mississippi. Inman offered to paythe Christmas bonus if the Union would drop the chargesagainst Respondent before the Board. Edwards declined,stating that the Union wanted to bargain and get a con-58-j-he was on vacation from June 11 to 19 at aState parkand was "incommunicado."59 In a memorandumof the conversation written by Kullman, it is statedthat he told Edwards to send Inman any new proposals so that Inmancould look them over before the next meeting, but Edwards replied thatthey did not negotiate by mail.so Inman testified that the mediators told the company representativesthat they could go,81No reason appears for this substitutionin the placeof Inman.Respondent's brief remarks that Inman was "unable to attend."62Fulford testified that in discussing the proposed settlement terms,Edwards started by asking Respondent "to give consideration" to puttingthe principal officers of the Union back to work immediately.s8 In Inman's version,he also said,inter alia,that while Respondentwas willing to negotiate on it further, he saw no hklihood at that point thatany progress was going to be made on the wage issue, and he did not wishto delay the raise any longer350-212 0-70-43 660DECISIONSOF NATIONALLABOR RELATIONS BOARDtract.Inman then said Respondent was willing tobargain.64On September 28 Edwards wrote Inman asking for afurther meeting, and suggesting a date between October3 and 7. After a later telephone call by Edwards, themeeting was arranged for October 20.On October 20 the meeting lasted about 10 minutes.Edwards told Inman that the mediator had said that theonly way the Union could get an agreement was to capitu-late. Inman asked if they were there to capitulate. Ed-wards said no. Edwards reviewed the bargaining requestslisted in the Union's July 19letter. He indicated that theUnion wanted a contract, and based on the last stock-holders'- report in which "they had made twelve and ahalf percent or more profit," Respondent could wellafford to pay the 25 cents in the Union's proposal. Inmanreplied that Respondent'spositionhad not changed atall and that Edwards could have determined that on thetelephone.As of the hearing date, there had been no further con-tacts-or meetings between the parties, although Respond-ent states as previously noted, that negotiations have notbeen broken off.The status of the bargaining as of October 20, and 10months after certification, appearsin essenceto be as fol-lows:The only major subject agreed on covers thegrievance procedure. The Union withdrew or substan-tially reduced many of its original proposals. Significantissues which were unresolved include, e.g., wages, shiftdifferential,Christmasbonus,overtime,checkoff,management rights, hours of work, vacations, holidays,seniority, hospitalization insurance, pension-profit shar-ing, leave of absence, sick leave, and callout pay.Conclusions1.Further credibility considerationsThe above findings in regard to the bargaining andnegotiations are predicated on the testimony of UnionRepresentatives Edwards and Miller, supplemented bythe admissions of Attorney Inman and the corroborationselsewhere in the record. So far as any material conflictsexist, they are resolved against Inman.As already described, Inman extraordinarily reliedupon his memory of company records in attempting toestablish aafactual basis for his own conclusion that theChristmas bonus was a pure gift, rather than a form ofwage compensation as found. However, he had at thehearing detailed notes which he had written in respect toeach of the bargaining meetings. While testifying, he waspermitted to view his own annotated copies of thecomplete contract proposals of both sides. Particularlyafter his testimony covering the first meeting of February17, Inman's power of recall faltered and failed to a con-siderable extent,66 and his recollection needed constantrefreshing by means of his written notes. In a number ofinstances he merely read into the record from his notes.These notes could not, of course, serve as a substitute forhis testimony.Almost a ritualized pattern developed ofInman coming quickly to testify from his notes on a givenmeeting. I do not believe that Inman's memory was soweak or exhausted in each of these instances, but ratherI am of the distinct impression that he used this techniqueas a device to testify from his notes.In pointed degree, Inman's testimony is found evasive,changing, and self-contradictory during a series ofquestions by the Trial Examiner, as the following illus-trates.Concerning his August telephone offer to Edwards,Inman was asked but could "not recall" whether he hadmade any proposal to pay the 1965 bonus during thecourse of the negotiations. Most obviously he had not. He-had no idea that the Company would go for his Augustproposal to Edwards "because their position had been allalong that we were going to negotiate the bonus as a partof the package and this was part ofit. 1166Did he knowhow much the "total economic package" of "5, 5 and 5"would cost the Company? He "had probably discussedit" but does not "specifically recall" that he knew thefigure, and does not know it now. Asked whether it in-cluded the 1965 bonus, he answered that they were nottrying to wipe out all the other items with the "5, 5- and5." They were seeking to bargain for a package which"might very well have included that bonus." Respondent"never said they would not pay it," and he does not as-sume that the end has been reached. The 5 cents was thetotal economic package "up to the point which negotia-tions have presently progressed" (i.e., the date of thehearing).Whether the "total economic package" includedvarious other "cost items,"67 Inman's response was thatRespondent had put a ``firm wage offer" on the table,"fully anticipating other economic factors that might resultin an additional holiday, or change in the insurance pro-gram, or "something like an additional cost factor."68Shifting at this point, he flatly stated that the 5 centscovered wages alone, and denied that it contemplated anyother cost items. Whether the company contract proposalincluded the pension and profit-sharing plan, he replied atfirst, "I don't know. Maybe it is there." Then the inquiryOF64 Inman's testimony that he made this offer entirely on his own withoutdiscussing it with Respondent is wholly implausible and is not credited.The more elaborate version of Inman was that, if the 1965 Christmasbonus could be resolved,"this might relieve the pressure somewhat ...and lead us to a contract," that the fiscal year figures were in (but he knewnot what they were) and the Company had done better than anticipateddespite the strike, that there was sentiment in management for a fiscal yearbonus instead of a Christmas bonus, and that he might very well be able towork out the payment of such a gift and persuade Respondent to increasethe amount in view of the time lapse between Christmas and the present.When Edwards asked if it meant that the Union would give up thecharges,he answered, "of course it did."But later in his testimony, Inmandenied that the offer was made contingent on withdrawal of the charges.65 For example,he could not freely remember important items,e.g., thaton March 25 the Union had requested payment of the 1965 bonus and itwould agree to drop its pending charge, or that on March 31 and April 26the Union had made major reductions in its bargaining demands.ssAt the outset,Respondent followed Inman's recommendation in thisregard, supra.69At the bargaining sessions,in rejecting the Union's clauses, e.g., onpensions, insurance, jury service, holidays, and vacations, Inman's posi-tion was that these items were part of the economic package.seOther cost items would clearly embrace incentive pay, wage dif-ferential, profit sharing, longevity raises, or even in providing the em-ployees with copies of the contract (as Inmanpointed out). Indeed, apartfrom the preamble and recognition clause, almost every condition of em-ployment and subject of negotiation theoretically involved a "cost item."Obviously, if in this sense bargaining were limited to the "total economicpackage" and pending agreement thereon separate proposals on the com-ponents of the package were withheld, the effect could only be to prolong,if not frustrate,the negotiation of a collective-bargaining agreement. MISSISSIPPISTEEL CORP.was whether, by its omission from the contract, the Com-pany wanted the option to discontinue the pension plan atany time. Inman said that such was not their purpose, butthat the Company desired a free hand to make adjust-ments in the plan for other classes of employees. And hevolunteered that while the parties were not in agreementon the pension plan "at that point," he does not "believethere was any difficulty in getting an agreement on it."Continuing, he stated that, as Respondent's negotiator "Ihad to make a decision as to when the time was that Icould throw these various little elements at Mr. Edwardsand get the contract that we wanted." (But suchtestimony does not comport at all with Inman's actualconduct of the negotiations, and the time of decision tomake such proposals was late indeed as of the hearing onDecember 16, a year after certification.)2.Failure to meet and negotiate at reasonable times6sThe above recital of facts on the bargaining meetingsfairly well bespeaks the conclusion of thisissue.To a sub-stantial degree, the record reflects a clear pattern ofdelays, dilatory tactics, and unavailability of Respond-ent's chief negotiator, AttorneyInman, in the schedulingand attending of bargaining sections with the Union.About a month had transpired before Respondent,without prior communication to the Union, undertook tosupply certain of the requested data, of basic importancein the initial preparation of bargaining proposals.70Among others, a further factor was Respondent's delaysin submitting its own proposals or counterproposals onspecific subjects, to the extent such submissions weremade.Following the election and certification onDecember 9 and 17, 1965, there were 10 bargainingmeetings held through October 20, 1966,-with nonefurther scheduled at least as of the receipt of the briefs onFebruary 20, 1967. More significantly, the total amountof time devoted in all of these meetings was not in excessof 20hours.Virtually the entire responsibility, I find, isattributable to Respondent.In the instant respect, the law has been well covered bythe Board, with judicialapproval. At a minimum, the fol-lowing is here pertinent:The record here quite clearly supports a finding thattheRespondent, in arranging meetings with theUnion, failed to display the degree of diligence thatproper performance of its bargaining obligationsrequired- This is so whether or not-the-ot the delays wereinspired by a deliberate scheme to engage in the dila-tory tactics. One may sympathize with the problemsof the Respondent's negotiator in fitting the negotiat-ing meetings into the schedule of his busy law prac-tice, but this provides the Respondent with no legalexcuse for the consequent inordinately long delaystending to impair employees' statutory rights. Laborrelations are'urgent matters too. If [counsel's] otheractivitiesmade it impossible for him to devote69 Section 8(d) of the Act. And see Section 204(a)(2), which reflects thestatutory policy that each party make prompt arrangements for con-ferences and "expeditiously" endeavor to settle disputes over contractterms.7°While reasonable time is necessary to compile such data, in myopinion an inordinate amount of time was taken by Respondent whichnecessarily delayed the commencement of negotiations.71 "M" System, Inc., Mobile Home Division Mid-States Corp.,129NLRB 527, 529. And see, e.g.,N.L.R.B. v. Exchange Parts Company,661adequate time to reasonably prompt and continuousnegotiations, it was the Respondent's obligation tofurnish a representative who could. The duty to bar-gainin good faith includes the duty to be available fornegotiationsat reasonable times as the statuterequires. That duty is not discharged by turning overthe conduct of negotiations to one whose other ac-tivities make him not so available. 71Further, it has repeatedly been held that a collective-bar-gaining agreement, envisaged by the good-faith require-ments of the statute, "is stifled at its source if opportunityis not accorded for discussion or is so delayed as to inviteor prolong unrest or suspicion."72 Indeed, the urgency ofexpedition is accentuated during the course of a strike'73aswas here the case from April 23 to August 8.74 Byopen admission as well, Respondent's chief negotiatorrevealed that his guiding philosophy was at odds with thepositive legal duty which is an essential part of each par-ty's bargaining obligation.75 During the negotiations onJune 30, Edwards complained to Inman that it had al-ways been the Union initiating these meetings and havinggreat difficulty, that the Company had not in one instanceinitiated a meeting. As Inman testified, he responded,"Well, Bill, it's the Union that is seeking the agreementand making the demands. We are not out to volunteer togive you things. I think the burden is on you to demandand not for us to try to find the common ground unless wethink it is to our advantage."The totality of the conduct is of course considered onthe general issue of good-faith bargaining. In the courseof Respondent's dealings with the Union, as alreadyshown, and to be shown - there are many particularaspects of conduct which independently violate Section8(a)(5). Even apart from subjective intent, the delays andattenuation of the bargaining by Attorney Inman wouldconstitute a failure to meet and confer with the Union inthe manner contemplated by the Act. However, muchmore is evidenced here, upon all of which I cannot butconclude that Respondent's and Inman's actions werecalculated to obstruct and frustrate any eventual execu-tion of a collective-bargaining agreement.3.Particular bargaining refusalsThe testimony indisputably reveals, and there can beno issue, that Respondent deliberately disregarded theUnion's bargaining status in announcing the grant of ageneral wage raise on July 26. There was no suggestionof an impasse in the, bargaining then, or at any timethereafter in Respondent's stated view. The announce-ment itself, in the form it was made during the negotia-tions, was tantamount to a direct refusal to bargain on thiscrucial subject. From the corroborative testimony of Pen-degrass, and there being no contrary evidence, it isreasonably to be inferred and found that Respondent, asit announced, placed in effect the wage increase, retroac-tive to June 1. While the complaint does not specify this339 F.2d 829,832, enfg. 139 NLRB 710;Radiator Specialty Company,143 NLRB 350;Bartlett-Collins Company,140 NLRB 202.72Exchange Parts Company,139 NLRB710, 713;J.H. Rutter-RexManufacturing Company, Inc.,86 NLRB 470,50673N.L.R.B. v. Pecheur Lozenge Co.,Inc.,209 F.2d 393, 403(C.A. 2),cert. denied347 U S. 953.74During this strike, only about 6 hours in total were consumed in thethree bargaining meetings.71Exchange Parts Company,supraat 713. 662DECISIONSOF NATIONALLABOR RELATIONS BOARDunilateral wage action as a separate violation, there wasfull litigation of theissue.The net result is the samewhether the conduct is cited herein as independentlyunlawfu176 or as manifestation of a general refusal to bar-gain. I find both.In August, Inman's telephone proposition to Edwardsthat Respondent would pay the omitted 1965 Christmasbonus, and possibly increase the amount, if the Unionwould withdraw the pending unfair labor practice chargesconstituted an offer based upon an unlawful condition,and thereby violated Section 8(a)(1)and (5).774.The general refusal to bargain"` [T]here is a duty on both sides ... to enter intodiscussion with an open and fair mind, and a sincere pur-pose to find a basis of agreement ...."73 The record isreplete with evidence that at best Respondent was engag-ing in mere surface or disguised motions of collective bar-gaining, while its true purpose, as vividly revealed in theentirety, was to delay, frustrate, and avoid the consum-mationof a contract.The broad Section 8(a)(5) allegation is well made out,particularly in the manner and method of Respondent'sconduct, in unilaterallydiscontinuingthe 1965 Christmasbonus, in unilaterally changing wage rates, in refusals andfailures to supply relevant data, and in seeking to un-dermine the Union's representative status by means ofthreats and solicitations, all as heretofore described.Within this context, consideration is also given to illus-trate factors in the bargaining negotiations which serve tobolster the ultimate finding of violation.Attorney Inman testified that Respondent did notpropose or intend to eliminate any of the employeebenefits already in existence. Certain existing benefits,e.g., pension - profit sharing, Christmas bonus, longevityraises, and incentive pay, were omitted from the completecontract which Respondent submitted and to which it ad-hered throughout. Respondent's proposed contract ex-pressly provided that it constituted the entire agreementand foreclosed further bargaining during the contractterm. There is, of course, no duty on the part of an em-ployer to agree to continue any or all existing benefits.79However, in collective-bargaining principle, he is obligedto express his proposals or rejections with reasonableclarity so that, by anology with the statutory duty tosupply relevant data, a frank and intelligent basis is pro-vided for negotiating an agreement without undue delay.In the circumstances here, I find Respondent's positionuntenable, and not taken in good faith. If Respondent wasbargaining to, eliminate the existing benefits aforemen-tioned, it should have made this clear at an appropriatepoint in the long negotiations. If by its oral assurance ofcontinuation of such benefits, it was offering in effect to76N.L.R.B v. Benne Katz, supra.77 E.g.,Lion Oil Company v. N.L R.B., 245F.2d 376, 378 (C.A 8);American Laundry Machinery Co. v. N.L.R B.,174 F.2d 124 (C A. 6),enfg. 76 NLRB 981, 983.78N.L R.B. v. Herman Sausage Company, Inc.,275 F.2d 229, 231(C.A. 5). And see,e.g.,N.L.R.B. v.InsuranceAgents'InternationalUnion [PrudentialInsuranceCo.], 361 U.S. 477, 485; L. L. MajureTransport Company v. N.L.R.B.,198 F.2d 735 (C.A.5);N.L R.B. v.Reed & Prince Manufacturing Company,205 F 2d 131 (C A. 1), cert. de-nied 346 U.S. 887.71E g.,Cranston Print Works Company,115 NLRB 537, 559.grant these benefits as a weight or counterweight in thebargaining scale, it should have been willing, as it was not,to embrace the same in its proposed all-inclusive con-tract. If its actual purpose was to retain full discretionduring the contract term unilaterally to drop or changeany of these benefits, thus seeking a vital concession fromthe Union, it could not consistently assert the intention tocontinue the benefits, and should have, moreover, madesuch a proposal explicit beyond misunderstanding.In its proposed written contract, Respondent soughtthe unilateral right to increase wages. Especially whenviewed in conjunction with the general wage raise whichit unilaterally instituted on July 26, in derogation of theUnion, and other similar conduct as shown, such wageproposal - basically offensive to any self-respecting union- cannot reasonably be regarded as having been advancedwith a good-faith desire to reach ultimate agreement.E.The Discriminatory Refusals to Reinstate StrikersUnquestionably,Respondent'sunlawfuldiscon-tinuance of the 1965 Christmas bonus was a grave andpervasive grievance of the employees and the Union. Acharge was promptly filed with the Board in January,preceding by a month the commencement of bargainingnegotiations.As detailed, many other violations of seri-ous import were committed by Respondent preceding andduring the strike from April 23 to August 8. It is thusamply shown, and accordingly found, that the strike wascaused and prolonged by Respondent's unfair labor prac-tices, albeit there were also economic issues in disagree-ment.80Respondent was therefore under a legal obligation toreinstate the strikers to their former or substantiallyequivalent jobs upon their unconditional application atthe end of the strike, and to discharge, if necessary, allreplacements hired on or after April 23.81 The Union'sletter of August 6,supra,clearly notified Respondentthat the strike was terminated and that the bulk of thestrikers immediately available would return to work un-conditionally on August 8, as they were instructed. So faras it went, such blanket unconditional application forreinstatementon behalf of the strikers was fullyauthorized and legally sufficient.82 However, there is nobasis for finding, as contended without explication by theGeneral Counsel, that the Union's letter was a properblanket application for all strikers without further needfor their individual appearance or application for work,83particularly as the Union explicitly advised Respondentthat the strikers would personally report to the plant. Ac-cordingly, it is found that the strikers who reported or ap-plied for their former or substantially equivalent jobs dur-ing the period of the strike, or on and after August 8, andwho were refused such reinstatement within 5 days of8° It is scarcely determinative of the issue that,as contended byRespondent, one of the picket signs(revealed in Respondent's photo-graphs) carried the legend, "On Strike More Money43etter Working'Con-ditions." E.g.,N.L.R.B v. Fitzgerald Mills Coiporation,3131x' 2d 260,269 (C.A. 2).81E.g.,Mastro Plastics Corp. v N.L.R.B, 35Q 0.S. 270.82Lasko Metal Products, Inc.,148 NLRB 976, 994, enfd. 363 F.2d529 (C.A. 6).83 Cf.,Brown and Root, Inc.,99 NLRB 1031, 1038,et seq.,enfd. asmodified 203 F.2d 139 (C.A.8);Elmira Machine & Specialty Works,Inc.,148 NLRB 1695, 1696. MISSISSIPPISTEEL CORP.their application, were discriminatedagainst inviolationof Section 8(a)(3).84A list of the 90 alleged discriminatees named in the at-tached complaint is incorporated herein as Appendix C,withannotationsindicating such evidence as was takenfromRespondent'sofficialrecordsand from thetestimony or stipulations.In some respects,as is ap-parent, there are discrepancies or ambiguities in thisevidence. The more precisequestionsand computationspertaining to reinstatement and backpay pursuant to theremedial order recommended hereinafter are mattersproperly to be determined in the compliance stage of thisproceeding. The record is sufficient, however, to supportthe following definite conclusions.1.The complaintis dismissedas to those employeeswho are shown to have returned to work during the strikeand who were employed on August 7, at strike termin-ation.852.The complaintis dismissedas to those strikers whomade application during or after the strike and were rein-stated by Respondent within a period of 5 days.863.There are strikers who are not shown as having ap-plied for return to work during or after the strike.87 Alsoshown are strikers who were reinstated on dates sub-sequent to August 8 but with no indication in companydata submitted that they had made application. While thenamesof these strikers, as footnoted, do not appear onthe list of discriminatees in Appendix A, the dispositionas to them is reserved for compliance investigation toconform with the holdings herein as to other strikers andwith existing Board law, depending upon the particularcircumstances revealed in the investigation.4.Those strikers who are shown as having appliedduring or after the strike are found, on review of all theevidence, to have made proper applications.""5.Respondent's evidence is not disputed that EddieLee Burch was discharged in January 1966; that WarrenCrain was injured on the job on April 22, as a result ofwhich he has since been absent on leave; and that ElijahPrewitt, by reason of an injury on the job, was absent dur-ing the period of the strike and first returned to work onSeptember 12. As to these three, theallegations aredismissed.6.Certain strikers are indicated as having resignedfrom their jobs after having been reinstated or after failingto apply subsequent to strike termination. The resignationdates shown for these employees are found to be valid forthe purpose of cutting off backpay in the RecommendedOrder. However, a different finding anddisposition is84 Listed(to the extent of this record)in the attached Appendix A.85 Bousley, Boykin,Buckner, Johnnie Burton, Davis, James Harris,and Obadiah Jenkins, Clarence Jones, David Lewis, McInnis, and Suther-land. Despite the ambiguity of Enoch's indicated employment on June 21,I find in any event that thereafter he applied on August 8 and was hired onAugust 22.86Coleman, Mason, W A. McCoy, McLaurin, Travis, Wilson, andWilliamson87 Booker, Calendar, Chaney, W Elmer Chunn, Hubbard, Louis Jones,Nash, Sandifer, Curtis Lee Smith, John Henry Smith, Shelby Lee Smith,Tommie Smith, Tucker, Walker, and Williams.88Arthur Thompson is credited with having made application bytelephone on August 10, which I find sufficient in view of the unfair laborpractice strike, notwithstanding Respondent's asserted policy of requiringpersonal appearance at the plant. W Ernest Chunn applied during thestrike in a telephone call to Superintendent Dyas,and was refused. Thosestrikers identified in Jimmie Payne's testimony as having appeared forwork at the plant gate on the morning of August 8, where they were wait-663made as certain other strikers who resigned. CharlesHubbard and W. Elmer Chunn resigned during the strike;OtisWoodley and W. Ernest Chunn resigned after theyfailed to receive reinstatement upon their timely applica-tion, respectively on August 8 and during the strike. Aspreviously indicated, the employees have sums of moneyposted to their individual credit under the existing pen-sion - profit sharing plan controlled by the trustee.Respondent requires a written resignation of any em-ployee before it advises the trustee of the plan to pay theemployee his accrued profit-sharing funds. In particularview of the unfair labor practice nature of the strike andtheundoubted economic hardship endured by thestrikers, it may be fairly inferred that these four strikerssubmitted their resignations for the purpose of obtainingtheir profit-sharing money, and not needlessly to abandontheir job rights.89 From Respondent's standpoint, it didhave a right to rely on the resignations in order to fill thevacancies thus created. The requirement of a resignationpresumably stemmed from the terms of the pension trustagreement, which surely was not written as a means ofreprisal in contemplation of a future strike. As a balanceof the equities, my findings are that backpay is tolled as ofthe date of resignation of the four named employees, butthat their reinstatement rights as unfair labor practicestrikers are not forfeited.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section I,above, occurring in connection with Respondent's opera-tions described in section III, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving foundthatRespondent has engaged in unfairlabor practices,I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of theAct. Abroad cease-and-de-sist order is recommended in view of the discriminationsand the extensive and serious character of the other viola-tions committed,allof which indicate a propensitygenerally to violate the Act.90ing to be admittedby the guardto the personnel office, are found to havemade sufficient application.This finding particularly affects Charles En-glish and JasperHarper; evidenceelsewhere corroboratesthe othersidentified by Payne.89 Then Personnel Manager CharlesM. Cohn testified that W ElmerChunn telephoned him duringthe strikeand said he had another job, wasquitting,and wanted his profit sharing. Chunn was requiredto sign a letterof resignation,which he subsequentlysubmitted. I do not find thistestimony establishesthat Chunn's reason for resigning was because hehad anotherjob duringthe strike. LoisHarrell testifiedthat Charles Hub-bard telephoned him during the strikethat he wasquitting and had anotherjob. Harrell informedPersonnelManager Cohn.It is notedthatHubbardwas not requested to submit his resignation in writing,and nothing isshown concerningHubbard's withdrawal of profit-sharing money Nor isHubbard reportedin Respondent's data as having resignedsoN L.R.B. v. ExpressPublishingCompany,312 U.S. 426;N.L.R.B.v. Entwistle Mfg. Co,120 F.2d 532 (C.A. 4) 664DECISIONSOF NATIONALLABOR RELATIONS BOARDIt has been found in detailed respects that Respondentengaged in unilateral actions, in derogation of the Union,by discontinuing the 1965 Christmas bonus and by in-stituting general and specific increases in wages. It willtherefore be recommended that Respondent cease anddesist from such unilateral conduct, and from unilaterallychanging any other conditions of employment in disre-gard of the Union's bargaining status.Affirmatively, it will be recommended that Respondentpay to the employees the excluded 1965 Christmas bonusin the amounts computed according to the standards usedby the Respondent in the years 1962-64, whicheverresults in the highest overall bonus to the employees, tobe determined in the compliance stage of this case, withinterest at 6 percent per annum from the last payroll datepreceding Christmas 1965.Itwill also be recommended that Respondent bargaincollectivelywith the Union, upon request, concerningany changes in terms and conditions of employment priorto effectuating such changes; to meet with and bargaincollectively with the Union, upon request, with reasona-ble frequency and promptness, and generally to engage ingood-faith bargaining with the Union, as .the exclusiverepresentative of the employees in the appropriate unit,and embody in a signed agreement any understandingreached.Itwill be further recommended that Respondent offerto all the strikers named in the attached Appendix A91immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to theirseniority or other rights and privileges, discharging, ifnecessary, any replacements in order to provide work forthe strikers, and to make whole all strikers named in Ap-pendix A for any loss of earnings they may have sufferedby reason of the discrimination against them, by paymentto each a sum of money equal to that which each normallywould have earned as wages from 5 days after thestrikers' unconditional request for reinstatement, as notedin the attached Appendix C, to the date of their reinstate-ment or Respondent's offer of reinstatement, less the netearnings of each during such period, with backpay com-puted on a quarterly basis in the manner established bythe Board inF.W. Woolworth Company,90 NLRB 289.Backpay shall carry interest at the rate of 6 percent perannum, as set forth inIsis Plumbing & Heating Co.,138NLRB 716. Further, it will be recommended, thatRespondent preserve and make available to the Board,upon request, all payroll records, social security paymentrecords, timecards, personnel records and reports, and allother records necessary and useful in determining theamounts of bonus and backpay due, and the rights of rein-statement under the terms of these recommendations.Upon foregoing findings of fact, and upon the entirerecord in the cases, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.All production and maintenance employees at theFlowood, Mississippi, steel mill, including detail men,tally clerks, testers, and melters, but excluding sales en-gineers, all office clerical employees, guards, watchmenand supervisors as defined in the Act - constitute an ap-propriate unit for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.The strike, which was in progress from April 23 toAugust 8, 1966, was caused and prolonged by the unfairlabor practices of Respondent, and was therefore an un-fair labor practice strike.5.By failing and refusing to reinstate unfair labor prac-tice strikers upon their unconditional requests, therebydiscriminating in regard to their hire and tenure of em-ployment and discouraging membership in the Union,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.6.By failing to pay the 1965 Christmas bonus for thepurpose of discouraging membership in the Union, and byacting unilaterally, without prior notice to or bargainingwith the Union, Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section8(a)(3) and (5) of the Act.7.By engaging in bargaining negotiations without asincere desire to reach agreement with the Union; by uni-laterally granting wage increases to its employees; by fail-ing and refusing to meet and confer with the Union atreasonable times; by failing and refusing to supply theUnion, upon request, with relevant wage data pertainingto pensions and profit sharing, and to the names, classifi-cations, and pay rates of employees working during theaforementioned strike, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.8.By the foregoing, and other independent acts andconduct interfering with, restraining, and coercing em-ployees in the exercise of their rights guaranteed in Sec-tion 7 of the Act, Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.9.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclu-sions of law, and upon the entire record in the cases, it isrecommended that Respondent,MississippiSteel Cor-poration,Flowood,Mississippi,its officers,agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in United Steel Workersof America,AFL-CIO,or any other labor organizationof its employees,by refusing to reinstate unfair laborpractice strikers upon their unconditional requests, or byfailing to pay a Christmas bonus or other wage compensa-tion,or in any other manner discriminating in regard tohire or tenure of employment or any term or condition ofemployment.(b)Engaging in surveillance of the employees' unionor protected activities.(c)Threatening to withhold a Christmas bonus, orother benefits, to dissuade employees from selecting abargaining representative.(d)Soliciting strikers to return to work and particu-larlywhen accompanied by reprisal threats or offers ofbenefit.91The showing that certain of these strikers were subsequently rein-of America, AFL-CIO (Wright Line Division of Barry Wright Corpora-stated does not obviate the need for a remedial order.United Steelworkerstion),146 NLRB 71, 72. MISSISSIPPISTEEL CORP.(e)Soliciting or suggesting antiunion petitions amongthe employees.(f)Threatening plant closure to defeatunionrepresen-tation or to avoid signing a collective-bargaining contract.(g)Stating to employees that Respondent would notbe going union or accept union representation.(h)Stating or implying to employees that strikerreplacements, or any other employees, were or would bepaid higher wages because they are nonunion.(i)Refusing to bargain collectively with the above-named Union by failing to meet for contract negotiationswith reasonable promptness and frequency.(j)Discontinuing a bonus, or other benefits, or chang-ing any term or condition of employment of employees inthe bargaining unit, without notifying, consulting, andbargaining with the above-named Union, as the exclusiverepresentative of its employees in the appropriate unitdescribed hereinabove.(k)Refusing to furnish the above-named Union, uponits request, with information pertaining to pensions andprofit sharing, with information of the names, classifica-tions, and pay rates of any employees in the appropriateunit, or with any other, relevant data necessary and usefulfor the purposes of collective bargaining.(1)Refusing to bargain in good faith with the above-named Union as representative of its employees in the ap-propriate unit.(m) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Upon request, bargain collectively and in goodfaithwith the above-named Union as the exclusiverepresentative of its employees in the appropriate unit,and embody in a signed agreement any understandingreached.(b)Upon request, meet and bargain collectively withthe above-named Union with promptness and frequencyconcerning the negotiation of a contract.(c)Notify and consult the above-named Union, andafford it an opportunity to bargain collectively, withrespect to any changes inwages, bonuses, or other termsand conditions of employment before effectuating suchchanges.(d)Make whole all employees in the appropriate unitthe amount of the Christmas bonus which was unlawfullyomitted in 1965, in the manner set forth in the section ofthe Trial Examiner's Decision entitled "The Remedy."(e)Offer to all unfair labor practice strikers whosenames are listed in the attached Appendix A, immediateand full reinstatement to their former or substantiallyequivalent positions, and make them whole for any lossof pay each may have suffered because of the discrimina-tion against him, in the manner set forth in the latter por-tion of the Trial Examiner's Decision and in the sectionentitled "The Remedy."(f)Notify the employees whose names are listed in theattached Appendix A, if presently serving in the ArmedForces of the United States of their right to full reinstate-ment upon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from the ArmedForces.(g)Preserve and make available to the Board or itsagents, all payroll records, as set forth in the section ofthe Trial Examiner's Decision entitled "The Remedy."665(h)Post at its Flowood, Mississippi, plant, copies ofthe attached notice marked "Appendix B."92 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 15, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(i)Notify the Regional Director for Region 15, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith. 93IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act not,specifically found herein.92 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order."99 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify the Regional Director forRegion 15,in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIX AAnderson, DaveAnderson, HosieBarnes, FredBerry, Robert LeeBrown, HermanBurch, Lee VertisBurton,Cal CurtisChunn, W. ErnestDrone, A. J.English, CharlesEnochs, ExcellFisher, JamesFletcher, RubenGreen, MarcellusHamblin,EmanuelHamblin, McKinleyHarper, JasperHobson, RoyJenkins, HenryJones, KermitLefler, EdeanLester, Samuel L.Lewis, DannyManning, DavidMcCoy, FrankMillsaps, WyattPayne, JimmyPendegrass, RoyRichardson, Jerrell (or Gerrell)Spann, James, Jr.Spann, SidneyStates, Sam O.Thompson, ArthurWhite, ArthurWince, EarlWince, MelvinWright, CharlieWright, JohnWoodley, OtisAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order ofa Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOTdiscourage membership in UnitedSteelWorkers of America,AFL-CIO,or any otherlabor organization of our employees,by refusing toreinstate unfair labor practice strikers upon their un-conditional requests, or by failing to pay a Christmasbonus or other wage compensation,or in any other 666DECISIONSOF NATIONALLABOR RELATIONS BOARDmanner discriminating in regard to hire or tenure ofemployment or any term or condition of employ-ment.WE WILL NOTengage insurveillance or our em-ployees'unionor protected activities.WE WILL NOT threaten to withhold a Christmasbonus, or other benefit, in order to dissuade em-ployees from selecting a bargaining representative.WE WILL NOT solicit strikers to return to work,and particularlywhen accompanied by reprisalthreats or offers of benefit.WE WILL NOT solicit or suggest antiunion petitionsamong the employees.WE WILL NOT threaten to close the plant in orderto defeat union representation or to avoidsigning acollective-barganing contract.WE WILL NOT tell our employees that we will notbe going union or will not accept union representa-tion.WE WILL NOT state or imply to our employees thatstriker replacements, or any other employees, wereor would be paid higher wages because they arenonunion.WE WILL NOT refuse to bargain collectively withthe above-named Union by failing to meet for con-tract negotiations with reasonable promptness andfrequency.WE WILL NOT discontinue a bonus, or otherbenefit, or change any term or condition of employ-mento of our employees in the bargaining unit,without notifying, consulting, and bargaining with theabove-named Union, as the exclusive representativeof our employees in the appropriate unit set forthbelow.WE WILL NOT refuse to furnish the above-namedUnion, upon its request, with information pertainingto pensions and profit sharing, with information ofthe names, classifications, and pay rates of any em-ployees in the appropriate unit, or with any otherrelevant data necessary and useful for the purposesof collective bargaining.WE WILL NOT refuse to bargain in good faith withthe above-named Union as representative of our em-ployees in the appropriate unit.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theright to self-organization, to form labor organiza-tions, to join or assist the above-named or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing, and to engagein any other activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL, upon request, bargain collectively andin good faith with United Steel Workers of America,AFL-CIO, as the exclusive representative of ouremployees in the appropriate unit, and embody in asigned agreement any understanding reached.WE WILL, upon request, meet and bargain collec-tively with the above-named Union with promptnessand frequency concerning the negotiation of a con-tract.WE WILL notify and consult the above-namedUnion, and afford the above-named Union an oppor-tunity to bargain collectively, with respect to anychanges in wages, bonuses, or other terms and condi-tionsof employment before effectuating suchchanges.WE WILL make whole all employees in the ap-propriate unit set forth below the amount of theChristmas bonus which was unlawfully omitted in1965.WE WILL offer to all unfair labor practice strikerswhose names are listed in Appendix A attached tothe Trial Examiner's Decision, immediate and fullreinstatement to their former or substantiallyequivalent positions, and make them whole for anyloss of pay each may have suffered as a result of thediscrimination against them.WE WILL notify any of the employees whosenames are listed in Appendix A to the Trial Ex-aminer's Decision, if presently serving in the ArmedForces of the United States of the right to full rein-statement upon application in accordance with theSelective Service Act and the Universal MilitaryTrainingand Service Act, as amended, afterdischarge from the Armed Forces.The bargaining unit is:All production and maintenance employees at,the Flowood, Mississippi, steel mill, .includingdetail men, tally clerks, testers, and melters, butexcluding sales engineers, all office clerical em-ployees, guards, watchmen and supervisors asdefined in the Act.MISSISSIPPI STEELCORPORATION(Employer)DatedBy(Representative)(Title)Thisnoticemust remain posted for 60 consecutivedays from the dateof posting and must not be altered,defaced, or covered by any othermaterial.If employeeshave anyquestion concerning this noticeor compliancewith its provisions, theymay communicatedirectly withthe Board's RegionalOffice, T6024 FederalBuilding, 701Loyola Avenue, New Orleans,Louisiana70113, Telephone 527-6361.